Confidential    Execution Version

Exhibit 10.2

 

 

AMENDED AND RESTATED PARTICIPATION,

REGISTRATION RIGHTS

AND COORDINATION AGREEMENT

by and among

SunGard Capital Corp.

SunGard Capital Corp. II

SunGard Holding Corp.

SunGard Holdco LLC

SunGard Data Systems Inc.

and

Certain Persons who will be Stockholders of SunGard Capital Corp. and SunGard
Capital Corp. II

Dated as of November 7, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. EFFECTIVENESS; DEFINITIONS

     3   

1.1.

 

Effective Time

     3   

1.2.

 

Definitions

     3   

ARTICLE II. RIGHT OF PARTICIPATION

     3   

2.1.

 

Right of Participation

     3   

2.2.

 

Post-Issuance Notice

     5   

2.3.

 

Excluded Transactions

     6   

2.4.

 

Certain Provisions Applicable to Options, Warrants and Convertible Securities

     7   

2.5.

 

Acquired Shares

     7   

2.6.

 

Period

     7   

ARTICLE III. REGISTRATION RIGHTS

     7   

3.1.

 

Demand Registration Rights for Investor Registrable Securities

     7   

3.2.

 

Piggyback Registration Rights

     9   

3.3.

 

Certain Other Provisions

     10   

3.4.

 

Indemnification and Contribution

     15   

3.5.

 

Permitted Registration Rights Assignees

     17   

3.6.

 

Shelf Take-Downs

     18   

3.7.

 

Coordination Committee

     18   

ARTICLE IV

     18   

TRANSFER RESTRICTIONS

     18   

4.1.

 

Permitted Public Transfers and Block Sales

     18   

4.2.

 

Distributions to Partners, Members or Stockholders

     20   

4.3.

 

Volume Limit

     20   

4.4.

 

No 144 Coordination

     20   

4.5.

 

Period

     20   

4.6.

 

Post-QPO “Tag Along Rights”

     20   

4.7.

 

Transfers and Holder Lock-up

     20   

ARTICLE V. REMEDIES

     21   

ARTICLE VI. PERMITTED TRANSFEREES

     21   

6.1.

 

Transfers by Investors

     21   

6.2.

 

Transfers by Managers or Manager Designees

     21   

ARTICLE VII. INFORMATION RIGHTS

     21   

7.1.

 

Historical Financial Information

     21   

7.2.

 

Satisfaction

     22   

7.3.

 

Period

     22   

ARTICLE VIII. AMENDMENT, TERMINATION, ETC.

     22   

8.1.

 

Oral Modifications

     22   

8.2.

 

Written Modifications

     22   

8.3.

 

Withdrawal from Agreement

     23   

8.4.

 

Effect of Termination

     23   

ARTICLE IX. LEGENDS

     23   

9.1.

 

Restrictive Legend

     23   

9.2.

 

Stop Transfer Instruction

     23   

9.3.

 

Classes of Shares Separately Transferable

     23   

 

-i-



--------------------------------------------------------------------------------

ARTICLE X. DEFINITIONS

     24   

10.1.

 

Certain Matters of Construction

     24   

10.2.

 

Definitions

     24   

ARTICLE XI. MISCELLANEOUS

     32   

11.1.

 

Authority; Effect

     32   

11.2.

 

Notices

     32   

11.3.

 

Binding Effect, Etc.

     36   

11.4.

 

Descriptive Heading

     36   

11.5.

 

Counterparts

     36   

11.6.

 

Severability

     36   

11.7.

 

No Recourse

     36   

11.8.

 

Aggregation of Shares

     36   

11.9.

 

Obligations of Company, Lowerco, Holdings, LLC and SDS

     36   

11.10.

 

Expenses of Managers

     36   

ARTICLE XII. GOVERNING LAW

     37   

12.1.

 

Governing Law

     37   

12.2.

 

Consent to Jurisdiction

     37   

12.3.

 

WAIVER OF JURY TRIAL

     37   

12.4.

 

Exercise of Rights and Remedies

     37   

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

PARTICIPATION, REGISTRATION RIGHTS

AND COORDINATION AGREEMENT

This Amended and Restated Participation, Registration Rights and Coordination
Agreement (the “Agreement”) is made as of November 7, 2012 by and among:

 

(i) SunGard Capital Corp., a Delaware corporation (together with its successors
and assigns, the “Company”);

 

(ii) SunGard Capital Corp. II, a Delaware corporation (together with its
successors and assigns, “Lowerco”);

 

(iii) SunGard Holding Corp., a Delaware corporation (together with its
successors and assigns, “Holdings”);

 

(iv) SunGard Holdco LLC, a Delaware limited liability company (together with its
successors and assigns, “LLC”);

 

(v) SunGard Data Systems Inc., a Delaware corporation (“SDS”);

 

(vi) each Person who executed the Registration Agreement (as defined below) or
who executes this Agreement and is listed as a Principal Investor on the
signature pages thereto or hereto (collectively with their Permitted Transferees
and for so long as they are members of a Principal Investor Group, the
“Principal Investors”);

 

(vii) each Person who executed the Registration Agreement (as defined below) or
who executes this Agreement and is listed as an Other Investor on the signature
pages thereto or hereto (collectively with their Permitted Transferees and with
Persons who executed this Agreement as Principal Investors who have ceased to be
members of a Principal Investor Group, the “Other Investors” and, together with
the Principal Investors, the “Investors”);

 

(viii) each Person who executed the Registration Agreement (as defined below) or
who executes this Agreement and is listed as a Manager on the signature pages
thereto or hereto and such other Persons, if any, that from time to time became
party thereto or become party hereto as Managers (collectively, the “Managers”);

 

(ix) each Person who executed the Registration Agreement (as defined below) or
who executes this Agreement and is listed as a Manager Designee on the signature
pages thereto or hereto and such other Persons, if any, that from time to time
became party thereto or become party hereto as Manager Designees (collectively,
the “Manager Designees” and together with the Investors and the Managers, the
“Registration Rights Stockholders”); and

 

(x) such other Persons, if any, that from time to time became party thereto or
become party hereto as holders of Other Holder Shares (as defined below)
pursuant to Section 3.5 solely in the capacity of permitted assignees with
respect to certain registration rights hereunder (collectively, the “Other
Holders”).

RECITALS

WHEREAS, the Company was formed by the Principal Investors for the purpose of
the acquisition of SDS and functions solely as a holding company, with its
principal asset being an indirect investment in the common stock of SDS;

WHEREAS, on August 11, 2005 (the “Closing Date”), Solar Capital Corp., a special
purpose corporation created solely for the acquisition of SDS and an indirect
wholly owned subsidiary of the Company, merged with and into SDS, with SDS being
the surviving corporation;

WHEREAS, in connection with the acquisition of SDS, the Company, Lowerco,
Holdings, LLC, Solar Capital Corp., a Delaware corporation, and the Registration
Rights Stockholders entered into a Participation, Registration Rights and
Coordination Agreement, dated as of August 10, 2005 (the “Registration
Agreement”);

WHEREAS, the Board has determined that it is in the best interests of the
Company and the holders of the Company’s common stock to amend and restate the
Company’s certificate of incorporation in the form attached



--------------------------------------------------------------------------------

hereto as Exhibit A (the “Substitution Charter Amendment”) to remove the
specific class rights associated with Class A-1 through Class A-7 of the
Company’s common stock and make such other amendments as are incidental to the
foregoing;

WHEREAS, contemporaneously with entering into this Agreement, the parties are
amending and restating that certain Principal Investor Agreement, dated as of
August 10, 2005, among the Company, Lowerco, Holdings, LLC, SDS and certain
stockholders of the Company and Lowerco and that certain Stockholders Agreement,
dated as of August 10, 2005, among the Company, Lowerco, Holdings, LLC, SDS and
certain stockholders of the Company and Lowerco; and

WHEREAS, in connection with the Substitution Charter Amendment, the parties
believe that it is in the best interests of the Company, Lowerco, Holdings, LLC,
SDS, the Registration Rights Stockholders and the Other Holders, if any, to
amend and restate the Registration Agreement as set forth in this Agreement.

 

-2-



--------------------------------------------------------------------------------

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

ARTICLE I.

EFFECTIVENESS; DEFINITIONS

1.1. Effective Time. This Agreement shall become effective upon the
effectiveness of the Substitution Charter Amendment (the “Effective Time”).

1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Article X
hereof.

ARTICLE II.

RIGHT OF PARTICIPATION

Subject to Section 2.3, the Company shall not, and shall not permit any direct
or indirect subsidiary of the Company (the Company and each such subsidiary, an
“Issuer”) to, issue or sell any shares of any of its capital stock or any
securities convertible into or exchangeable for any shares of its capital stock,
issue or grant any options or warrants for the purchase of, or enter into any
agreements providing for the issuance (contingent or otherwise) of, any of its
capital stock or any stock or securities convertible into or exchangeable for
any shares of its capital stock, in each case, to any Person (each an “Issuance”
of “Subject Securities”), except in compliance with the provisions of
Section 2.1 or Section 2.2.

2.1. Right of Participation.

2.1.1. Offer. Not fewer than 15 business days prior to the consummation of an
Issuance, a notice (the “Participation Notice”) shall be furnished by the Issuer
to each holder of record of Participation Shares (the “Participation Offerees”).
The Participation Notice shall include:

(a) the principal terms and conditions of the proposed Issuance, including
(i) the amount, kind and terms of the Subject Securities to be included in the
Issuance, (ii) the number of Equivalent Shares represented by such Subject
Securities (if applicable), (iii) the percentage of the total Purchase Price
Value of Shares outstanding immediately prior to giving effect to such Issuance
which the Purchase Price Value of Participation Shares held by such
Participation Offeree constitutes (the “Participation Portion”), (iv) the
maximum and minimum cash price (including if applicable, the maximum and minimum
Price Per Equivalent Share) per unit of the Subject Securities, (v) the proposed
manner of disposition, (vi) the name and address of the Person to whom the
Subject Securities are proposed to be issued (the “Prospective Subscriber”) and
(vii) if known, the proposed Issuance date; and

(b) an offer by the Issuer to issue to such Participation Offeree such portion
of the Subject Securities to be included in the Issuance as may be requested by
such Participation Offeree (not to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance), on the same terms
and conditions, with respect to each unit of Subject Securities as each of the
Prospective Subscribers is contemplated to be issued in the Issuance.

2.1.2. Exercise.

(a) General. Each Participation Offeree desiring to accept the offer contained
in the Participation Notice shall accept such offer by furnishing a written
notice of such acceptance to the Issuer within ten business days after the date
of delivery of the Participation Notice specifying the amount of Subject
Securities (not in any event to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance) which such
Participation Offeree desires to be issued (each such accepting Participation
Offeree, a “Participating Buyer”). Each Participation Offeree who does not
accept such offer in compliance with the above requirements, including the
applicable time periods, shall be deemed to have waived all of such
Participation

 

-3-



--------------------------------------------------------------------------------

Offeree’s rights to participate in such Issuance, and the Issuer shall
thereafter be free to issue Subject Securities in such Issuance to the
Prospective Subscriber and any Participating Buyers, at a price no less than the
minimum price set forth in the Participation Notice and on other principal terms
not materially more favorable to the Prospective Subscriber and the
Participating Buyer than those set forth in the Participation Notice, without
any further obligation to such non-accepting Participation Offerees pursuant to
this Article II. To the extent that any Participation Offeree does not offer to
purchase its full Participation Portion of the Subject Securities, any such
Subject Securities shall be offered to those Participating Buyers who have
offered to purchase their full Participation Portion, pro rata in accordance
with the Purchase Price Value of Participation Shares held by such Participating
Buyers. Each such Participating Buyer shall provide notice to the Issuer within
two business days of receipt of the offer from the Issuer if it wishes to
purchase all or any portion of such Subject Securities.

(b) Change in Offer Terms. If, prior to consummation, the terms of such proposed
Issuance shall change with the result that the price shall be less than the
minimum price set forth in the Participation Notice or the other principal terms
shall be substantially more favorable to the Prospective Subscriber than those
set forth in the Participation Notice, it shall be necessary for a separate
Participation Notice to be furnished, and the terms and provisions of this
Section 2.1 separately complied with, in order to consummate such Issuance
pursuant to this Section 2.1; provided, however, that in such case of a separate
Participation Notice, the applicable period to which reference is made in the
first sentence of Section 2.1.1, in the first sentence of Section 2.1.2(a) and
in the last sentence of Section 2.1.2(a) shall be three business days, two
business days and one business day respectively.

(c) Irrevocable Acceptance. The acceptance of each Participating Buyer shall be
irrevocable except as provided in this Section 2.1.2(c) and Section 2.1.4, and
each such Participating Buyer shall be bound and obligated to acquire in the
Issuance on the same terms and conditions, with respect to each unit of Subject
Securities issued, as the Prospective Subscriber, at a cash price not in excess
of the maximum price set forth in the Participation Notice and on other
principal terms not substantially less favorable to the Participating Buyer than
those set forth in the Participation Notice, such amount of Subject Securities
as such Participating Buyer shall have specified in such Participating Buyer’s
written commitment. If, prior to consummation, the terms of such proposed
Issuance shall change with the result that the price shall be higher than the
maximum price set forth in the Participation Notice or the other principal terms
shall be substantially less favorable to the Prospective Subscriber than those
set forth in the Participation Notice, the acceptance by each Participating
Buyer shall be deemed to be revoked, and it shall be necessary for a separate
Participation Notice to be furnished, and the terms and provisions of this
Section 2.1 separately complied with, in order to consummate such Issuance
pursuant to this Section 2.1; provided, however, that in such case of a separate
Participation Notice, the applicable period to which reference is made in the
first sentence of Section 2.1.1, in the first sentence of Section 2.1.2(a) and
in the last sentence of Section 2.1.2(a) shall be three business days, two
business days and one business day respectively.

(d) Time Limitation. If at the end of the 120th day after the date of the
effectiveness of the Participation Notice the Issuer has not completed the
Issuance, each Participating Buyer shall be released from such Participating
Buyer’s obligations under the written commitment, the Participation Notice shall
be null and void, and it shall be necessary for a separate Participation Notice
to be furnished, and the terms and provisions of this Section 2.1 separately
complied with, in order to consummate such Issuance pursuant to this
Section 2.1; provided, however, that in such case of a separate Participation
Notice on substantially the same terms and conditions, the applicable period to
which reference is made in the first sentence of Section 2.1.1, in the first
sentence of Section 2.1.2(a) and in the last sentence of Section 2.1.2(a) shall
be three business days, two business days and one business day respectively.

2.1.3. Other Securities. The Issuer may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such Participation
Offerees of any securities (including debt securities)

 

-4-



--------------------------------------------------------------------------------

other than Subject Securities (“Other Securities”) in the event that the
participation of the Prospective Subscriber in such Issuance is so conditioned
and the principal terms and conditions of such Other Securities are described in
the Participation Notice. In such case, each Participating Buyer shall acquire
in the Issuance, together with the Subject Securities to be acquired by it,
Other Securities in the same proportion to the Subject Securities to be acquired
by it as the Other Securities being acquired by the Prospective Subscriber in
the Issuance bears to the Subject Securities being acquired by the Prospective
Subscriber in the Issuance, on the same terms and conditions, as to each unit of
Other Securities to be issued to the Prospective Subscriber in the Issuance.

2.1.4. Certain Legal Requirements. In the event that the participation in the
Issuance by a Participation Offeree as a Participating Buyer would require under
applicable law (a) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities where
such registration or qualification is not otherwise required for the Issuance or
(b) the provision to any participant in the Issuance of any specified
information regarding the Company or any of its subsidiaries or the Subject or
Other Securities that is not otherwise required to be provided for the Issuance,
such Participation Offeree shall not have the right to participate in the
Issuance. Without limiting the generality of the foregoing, it is understood and
agreed that neither the Company nor the Issuer shall be under any obligation to
effect a registration of such securities under the Securities Act or similar
state statutes.

2.1.5. Further Assurances. Each Participating Buyer shall take or cause to be
taken all such reasonable actions as may be necessary or reasonably desirable in
order expeditiously to consummate each Issuance pursuant to this Section 2.1,
including executing, acknowledging and delivering consents, assignments, waivers
and other documents or instruments; filing applications, reports, returns,
filings and other documents or instruments with governmental authorities; and
otherwise reasonably cooperating with the Issuer and the Prospective Subscriber.
Without limiting the generality of the foregoing, each such Participating Buyer
agrees to execute and deliver such subscription and other agreements specified
by the Issuer to which the Prospective Subscriber will be party, the form of
which is materially consistent with the form provided to such Participating
Buyer with the Participation Notice, or is otherwise reasonably acceptable to
such Participating Buyer.

2.1.6. Expenses. All costs and expenses incurred by the Issuer in connection
with any proposed Issuance of Subject Securities (whether or not consummated),
including all attorney’s fees and charges, all accounting fees and charges and
all finders, brokerage or investment banking fees, charges or commissions, shall
be paid by the Company or the Issuer.

2.1.7. Closing. The closing of an Issuance pursuant to Section 2.1 shall take
place (a) on the proposed date of Issuance, if any, set forth in the
Participation Notice (provided that consummation of any Issuance may be extended
beyond such date to the extent necessary to obtain any applicable governmental
approval or other required approval or to satisfy other conditions), (b) if no
proposed Issuance date was required to be specified in the Participation Notice,
at such time as the Issuer shall specify by notice to each Participating Buyer,
provided that no individual Participating Buyer shall be required, without its
consent, to close its particular transaction prior to the date that is fifteen
business days after the Issuer issues the applicable Participation Notice and
(c) at such place as the Issuer shall specify by notice to each Participating
Buyer. At the closing of any Issuance under this Section 2.1.7, each
Participating Buyer shall be delivered the notes, certificates or other
instruments evidencing the Subject Securities (and, if applicable, Other
Securities) to be issued to such Participating Buyer, registered in the name of
such Participating Buyer or such holder’s designated nominee, free and clear of
any liens or encumbrances, with any transfer tax stamps affixed, against
delivery by such Participating Buyer of the applicable consideration.

2.2. Post-Issuance Notice. Notwithstanding the requirements of Section 2.1, the
Issuer may proceed with any Issuance prior to having complied with the
provisions of Section 2.1; provided that the Issuer shall:

(a) provide to each holder of Shares who would have been a Participation Offeree
in connection with such Issuance (i) with prompt notice of such Issuance and
(ii) the Participation Notice described in Section 2.1.1 in which the actual
price per unit of Subject Securities (and, if applicable, actual Price Per
Equivalent Share) shall be set forth;

 

-5-



--------------------------------------------------------------------------------

(b) offer to issue to such holder of Shares such number of securities of the
type issued in the Issuance as may be requested by such holder of Shares (not to
exceed the Participation Portion that such holder of Shares would have been
entitled to pursuant to Section 2.1 multiplied by the sum of (a) the number of
Subject Securities included in the Issuance and (b) the maximum aggregate number
of shares issuable pursuant to this Section 2.2 with respect to such Issuance)
on the same economic terms and conditions with respect to such securities as the
subscribers in the Issuance received; and

(c) keep such offer open for a period of fifteen business days, during which
period, each such holder may accept such offer by sending a written acceptance
to the Issuer committing to purchase an amount of such securities (not in any
event to exceed the Participation Portion that such holder would have been
entitled to pursuant to Section 2.1 multiplied by the sum of (a) the number of
Subject Securities included in such issuance and (b) the aggregate number of
shares issued pursuant to this Section 2.2 with respect to such Issuance). The
closing of any such transaction shall occur at such time as the Issuer
specifies, but in any event not prior to the date that is fifteen business days
after the Issuer issues the Participation Notice contemplated by
Section 2.2(a)(ii).

2.3. Excluded Transactions. The provisions of this Article II shall not apply to
Issuances by the Company or any subsidiary of the Company as follows:

(a) Any Issuance to the Company or any wholly owned subsidiary of the Company;

(b) Any Issuance of securities upon the exercise or conversion of any Stock,
Options, Warrants or Convertible Securities outstanding on August 10, 2005 or
Issued after such date in a transaction that complied with the provisions of
this Article II;

(c) Any Issuance of shares of Stock, Options, Warrants or Convertible
Securities, in each case to the extent approved by the Board or pursuant to an
employment benefit plan or arrangement approved by the Board, to officers,
employees, directors or consultants (other than an Investor or an Affiliate
thereof) of the Company or its subsidiaries in connection with such Person’s
employment or consulting arrangements with the Company or its subsidiaries;

(d) Any Issuance of shares of Stock, Options, Warrants or Convertible
Securities, in each case to the extent approved by the Board, (i) in any
business combination or acquisition transaction involving the Company or any of
its subsidiaries, including a Change of Control, (ii) in connection with any
joint venture or strategic partnership entered into primarily for purposes other
than raising capital (as determined by the Board in its sole discretion) or
(iii) to financial institutions, commercial lenders, broker/finders or any
similar party, or their respective designees, in connection with the incurrence
or guarantee of indebtedness by the Company or any of its subsidiaries;

(e) Any Issuance of Stock pursuant to a Public Offering;

(f) Any Issuance of securities in connection with any stock split, stock
dividend paid on a proportionate basis to all holders of the affected class of
Stock or recapitalization (including a Recapitalization Transaction) approved by
the Board; or

(g) Any Issuance of shares of capital stock of any direct or indirect subsidiary
of the Company to the stockholders of the Company in order to effect a
“spin-off” transaction of a direct or indirect subsidiary of the Company,
including, without limitation, a transaction of the sort described in
Section 3.4 of the Stockholders Agreement.

 

-6-



--------------------------------------------------------------------------------

2.4. Certain Provisions Applicable to Options, Warrants and Convertible
Securities. In the event that the Issuance of Subject Securities shall result in
any increase in the number of shares of Stock issuable upon exercise, conversion
or exchange of any Options, Warrants or Convertible Securities, the number of
shares (or Equivalent Shares, if applicable) of Subject Securities (and Other
Securities, if applicable) which the holders of such Options, Warrants or
Convertible Securities, as the case may be, shall be entitled to purchase
pursuant to Section 2.1 or 2.2, as applicable, if any, shall be reduced, share
for share, by the amount of any such increase.

2.5. Acquired Shares. Any Subject Securities constituting Stock acquired by any
Investor, Manager or Manager Designee pursuant to this Article II shall be
deemed for all purposes hereof to be Shares hereunder and under the Stockholders
Agreement.

2.6. Period. Each of the foregoing provisions of this Article II shall expire on
the earlier of (a) a Change of Control or (b) the closing of the Qualified
Public Offering.

ARTICLE III.

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

3.1. Demand Registration Rights for Investor Registrable Securities.

3.1.1. General. One or more current or former Principal Investor Groups (the
“Initiating Investors”), by notice to the Company specifying the amount and
intended method or methods of disposition, may request that the Company effect
the registration under the Securities Act for a Public Offering (including by
means of a shelf registration pursuant to Rule 415 under the Securities Act if
so requested by the Initiating Investors if the Company is then eligible to use
such registration) of all or a specified part of the Registrable Securities held
by such Initiating Investors; provided, however, that (i) until the second
anniversary of the Qualified Public Offering, the Initiating Investors must, in
the aggregate, hold at least a majority of the Registrable Securities then held
by all current or former Principal Investor Groups and on or after the second
anniversary of the Qualified Public Offering, the Initiating Investors must, in
the aggregate, hold at least one-third of the Registrable Securities then held
by all current or former Principal Investor Groups, (ii) not more than one
request may be made to the Company under this Section 3.1.1 within any 180 day
period without the consent of the Majority Principal Investors (or the Company
if there are no Principal Investors remaining), provided that if the Initiating
Investors make a request under this Section 3.1.1, and the Company determines to
include shares for its own account in such registration statement resulting in
the Initiating Investors being permitting to register not more than 50% of the
Registrable Securities that they requested to register, then this clause
(ii) shall not limit the ability of any Initiating Investors to make additional
requests within such 180 day period, (iii) the value of Registrable Securities
that the Initiating Investors propose to sell in such Public Offering must be at
least fifty million dollars ($50,000,000) or such lower amount as agreed by the
Majority Principal Investors (or the Company if there are no Principal Investors
remaining) and (iv) for so long as there are any Principal Investors, the
Initial Public Offering may not be initiated pursuant to this Section 3.1
without, on or prior to the sixth anniversary hereof, the approval of the
Requisite Principal Investors and thereafter, the approval of the Majority
Principal Investors. The Company will then use its best efforts to (i) effect
the registration under the Securities Act of the Registrable Securities which
the Company has been requested to register by such Initiating Investors together
with all other Registrable Securities which the Company has been requested to
register pursuant to Section 3.2 by other Holders, all to the extent requisite
to permit the disposition (in accordance with the intended methods thereof as
aforesaid and as otherwise specified by the Coordination Committee) of the
Registrable Securities which the Company has been so requested to register, and
(ii) when directed by the Coordination Committee, obtain acceleration of the
effective date of the registration statement relating to such registration;
provided, however, that the Company shall not be obligated to take any action to
effect any such registration pursuant to this Section 3.1.1:

(a) during the effectiveness of any Principal Lock-Up Agreement entered into in
connection with any registration statement pertaining to an underwritten public
offering of securities of the Company; and

(b) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.

 

-7-



--------------------------------------------------------------------------------

3.1.2. Form. Except as otherwise provided above or required by law, so long as
the Company is eligible and qualified to register Registrable Securities on Form
S-3 (or any successor or similar short form registration statement) each
registration requested pursuant to Section 3.1.1 shall be effected by the filing
of a registration statement on Form S-3 (or any other form which includes
substantially the same information as would be required to be included in a
registration statement on such form as currently constituted); provided that if
any registration requested pursuant to this Section 3.1 is proposed to be
effected on Form S-3 (or any successor or similar shortform registration
statement) and is in connection with an underwritten offering, and if the
managing underwriter shall advise the Company in writing that, in its opinion,
it is of material importance to the success of such proposed offering to file a
registration statement on Form S-1 (or any successor or similar registration
statement) or to include in such registration statement information not required
to be included pursuant to Form S-3 (or any successor or similar shortform
registration statement), then the Company will file a registration statement on
Form S-1 or supplement Form S-3 (or any successor or similar shortform
registration statement) as reasonably requested by such managing underwriter.

3.1.3. Payment of Expenses. The Company shall pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this
Section 3.1, including all reasonable expenses (other than fees and
disbursements of counsel that do not constitute Registration Expenses) that any
Holder incurs in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1.

3.1.4. Additional Procedures. In the case of a registration pursuant to
Section 3.1 hereof, whenever the Coordination Committee shall direct that such
registration shall be effected pursuant to an underwritten offering, the Company
shall include such information in the written notices to Holders referred to in
Section 3.2. In such event, the right of any Holder to have securities owned by
such Holder included in such registration pursuant to Section 3.1 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed upon by the Coordination Committee and such Holder).
If directed to do so by the Coordination Committee, the Company together with
the Holders proposing to distribute their securities through the underwriting
will enter into an underwriting agreement with the underwriters for such
offering containing such representations and warranties by the Company and such
Holders and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including
customary indemnity and contribution provisions (subject, in each case, to the
limitations on such liabilities set forth in this Agreement).

3.1.5. Suspension of Registration. If the filing, initial effectiveness or
continued use of a registration statement, including a shelf registration
statement pursuant to Rule 415 under the Securities Act, in respect of a
registration pursuant to this Section 3.1 at any time would require the Company
to make a public disclosure of material non-public information, which disclosure
in the good faith judgment of the Board (after consultation with external legal
counsel) (a) would be required to be made in any registration statement so that
such registration statement would not be materially misleading, (b) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such registration statement and (c) would have a material adverse effect
on the Company or its business or on the Company’s ability to effect a material
proposed acquisition, disposition, financing, reorganization, recapitalization
or similar transaction, then the Company may, upon giving prompt written notice
of such action to the Holders participating in such registration, delay the
filing or initial effectiveness of, or suspend use of, such registration
statement; provided, that the Company shall not be permitted to do so (x) more
than two times during any 12 month period, (y) for a period exceeding 45 days on
any one occasion or (z) for periods exceeding, in the aggregate, 90 days in any
12 month period. In the event the Company exercises its rights

 

-8-



--------------------------------------------------------------------------------

under the preceding sentence, such Holders agree to suspend, promptly upon their
receipt of the notice referred to above, their use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. The Company shall promptly notify such Holders of the expiration of
any period during which it exercised its rights under this Section 3.1.5. The
Company agrees that, in the event it exercises its rights under this
Section 3.1.5, it shall, within 45 days following such Holders’ receipt of the
notice of suspension, update the suspended registration statement as may be
necessary to permit the Holders to resume use thereof in connection with the
offer and sale of their Registrable Securities in accordance with applicable
law.

3.2. Piggyback Registration Rights.

3.2.1. Piggyback Registration.

(a) General. Each time the Company proposes to register any shares of Common
Stock under the Securities Act on a form which would permit registration of
Registrable Securities for sale to the public, for its own account and/or for
the account of any other Person (pursuant to Section 3.1 or otherwise) for sale
in a Public Offering, the Company will give notice to all Holders of its
intention to do so. Any Holder may, by written response delivered to the Company
within 15 days after the date of delivery of such notice, request that all or a
specified part of such Holder’s Registrable Securities be included in such
registration. The Company thereupon will use its best efforts to cause to be
included in such registration under the Securities Act all Registrable
Securities which the Company has been so requested to register by such Holders,
to the extent required to permit the disposition (in accordance with the methods
to be used by the Company or, pursuant to Section 3.1, other Holders in such
Public Offering) of the Registrable Securities to be so registered; provided
that (i) if, at any time after giving written notice of its intention to
register any securities, the Company shall determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Company may, at its election, give written notice of such determination to each
Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses in connection therewith), and
(ii) if such registration involves an underwritten offering, all Holders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Coordination
Committee on the same terms and conditions as apply to the Company (with such
differences as may be customary or appropriate in combined primary and secondary
offerings) or, in the case of a registration initiated pursuant to
Section 3.1.1, the Initiating Investors. No registration of Registrable
Securities effected under this Section 3.2 shall relieve the Company of any of
its obligations to effect registrations of Registrable Securities pursuant to
Section 3.1 hereof.

(b) Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 3.2 incidental to the
registration of any of its securities in connection with:

 

  (i) Any Public Offering relating to employee benefit plans or dividend
reinvestment plans;

 

  (ii) Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other businesses
except to the extent such Public Offering is for the sale of securities for
cash; or

 

  (iii) Any Public Offering up to and including the Qualified Public Offering,
except to the extent the Requisite Principal Investors (or the Company if there
are no Principal Investors remaining) otherwise determine.

3.2.2. Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this
Section 3.2.

 

-9-



--------------------------------------------------------------------------------

3.2.3. Additional Procedures. Holders participating in any Public Offering
pursuant to this Section 3.2 shall take all such actions and execute all such
documents and instruments that are reasonably requested by the Company to effect
the sale of their Registrable Securities in such Public Offering, including
being parties to any underwriting agreement entered into by the Company (as
directed by the Coordination Committee) and any other selling shareholders in
connection therewith and being liable in respect of the representations and
warranties and the other agreements (including customary selling stockholder
representations, warranties, indemnifications and “lock-up” agreements) for the
benefit of the underwriters contained therein; provided, however, that (a) with
respect to individual representations, warranties, indemnities and agreements of
sellers of Registrable Securities in such Public Offering, the aggregate amount
of such liability shall not exceed such holder’s net proceeds from such offering
and (b) to the extent selling stockholders give further representations,
warranties and indemnities in respect of the Company or the business of the
Company, then with respect to all other representations, warranties and
indemnities of sellers of shares in such Public Offering, the aggregate amount
of such liability shall not exceed the lesser of (i) such holder’s pro rata
portion of any such liability, in accordance with such holder’s portion of the
total number of Registrable Securities included in the offering, and (ii) such
holder’s net proceeds from such offering.

3.2.4. Registration Statement Form. The Company shall select the registration
statement form for any registration pursuant to this Section 3.2 (other than a
registration that is also pursuant to Section 3.1); provided that if any
registration requested pursuant to this Section 3.2 is proposed to be effected
on Form S-3 (or any successor form) and is in connection with an underwritten
offering, and if the managing underwriter shall advise the Company in writing
that, in its opinion, it is of material importance to the success of such
proposed offering to include in such registration statement information not
required to be included pursuant to such form, then the Company will supplement
such registration statement as reasonably requested by such managing
underwriter.

3.3. Certain Other Provisions.

3.3.1. Underwriter’s Cutback. In connection with any registration of shares, the
underwriter may determine that marketing factors (including an adverse effect on
the per share offering price) require a limitation of the number of shares to be
underwritten. Notwithstanding any contrary provision of this Article III and
subject to the terms of this Section 3.3.1, the underwriter may limit the number
of shares which would otherwise be included in such registration by excluding
any or all Registrable Securities from such registration, it being understood
that, if the registration in question involves a registration for sale of
securities for the Company’s own account, then the number of shares which the
Company seeks to have registered in such registration shall not be subject to
exclusion, in whole or in part, under this Section 3.3.1. Upon receipt of notice
from the underwriter of the need to reduce the number of shares to be included
in the registration, the Company shall advise all holders of the Company’s
securities that would otherwise be registered and underwritten pursuant hereto,
and the number of shares of such securities, including Registrable Securities,
that may be included in the registration shall be allocated in the following
manner, unless the underwriter shall determine that marketing factors require
Manager Holders to be cutback disproportionately: shares, other than Registrable
Securities, requested to be included in such registration by other shareholders
shall be excluded unless the Company, with the consent of the Requisite
Principal Investors, has granted registration rights which are to be treated on
an equal basis with Registrable Securities for the purpose of the exercise of
the underwriter cutback (such shares afforded such equal treatment being “Parity
Shares”); and, if a limitation on the number of shares is still required, the
number of Registrable Securities, Parity Shares and other shares of Common Stock
that may be included in such registration shall be allocated among the holders
thereof in proportion, as nearly as practicable, as follows:

(a) there shall be first allocated to each such holder requesting that its
Registrable Securities or Parity Shares be registered in such registration a
number of such shares to be included in such registration equal to the lesser of
(A) the number of such shares of Registrable Securities or Parity Securities
requested to be registered by such holder, and (B) a number of such shares equal
to such holder’s Pro Rata Portion;

(b) the balance, if any, not allocated pursuant to clause (a) above shall be
allocated to those holders requesting that their Registrable Securities or
Parity Shares be registered in such

 

-10-



--------------------------------------------------------------------------------

registration which requested to register a number of such shares in excess of
such holder’s Pro Rata Portion pro rata to each such holder based upon the
number of Registrable Securities and Parity Shares held by such holder, or in
such other manner as the holders requesting that their Registrable Securities or
Parity Shares be registered in such registration may otherwise agree; and

(c) the balance, if any, not allocated pursuant to clause (b) above shall be
allocated to shares, other than Registrable Securities and Parity Shares,
requested to be included in such registration by other stockholders.

For purposes of any underwriter cutback, all Registrable Securities held by any
Holder shall also include any Registrable Securities held by the partners,
retired partners, shareholders or Affiliates of such Holder, or the estates and
Family Members of any such Holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing Persons and, at the election of
such Holder or such partners, retired partners, trusts or Affiliates, any
Charitable Organization, in each case to which any of the foregoing shall have
distributed, transferred or contributed Common Stock prior to the execution of
the underwriting agreement in connection with such underwritten offering
provided that such distribution, transfer or contribution occurred not more than
90 days prior to such execution, and such Holder and other Persons shall be
deemed to be a single selling Holder, and any pro rata reduction with respect to
such selling Holder shall be based upon the aggregate amount of Common Stock
owned by all entities and individuals included in such selling Holder, as
defined in this sentence. No securities excluded from the underwriting by reason
of the underwriter’s marketing limitation shall be included in such
registration.

Upon delivery of a written request that Registrable Securities be included in
the underwriting pursuant to Section 3.1.1 or 3.2.1(a), the Holder thereof may
not thereafter elect to withdraw therefrom without the written consent of the
Coordination Committee; provided that, if the managing underwriter of any
underwritten offering shall advise the Holders participating in a registration
pursuant to Section 3.1 that the Registrable Securities covered by the
registration statement cannot be sold in such offering within a price range
acceptable to the Initiating Investors, then the Initiating Investors shall have
the right to notify the Company that they have determined that the registration
statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement; provided, further, that if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class of stock being sold in
the offering during the 10 trading days preceding the date on which notice of
such offering was given pursuant to Section 3.2.1(a), then the Registration
Rights Stockholders participating in such registration pursuant to Section 3.1
or 3.2 may elect to withdraw from such registration by written notice to the
Company. The Company may, but shall not be required to, extend a similar
withdrawal right to other Holders of Registrable Securities or Parity Shares.

3.3.2. Registration Procedures. If and in each case when the Company is required
to effect a registration of any Registrable Securities as provided in this
Article III, the Company shall promptly:

(a) prepare and, in any event within 60 days (45 days in the case of a Form S-3
registration) after the end of the period under Section 3.2.1(a) within which a
piggyback request for registration may be given to the Company, file with the
Commission a registration statement with respect to such Registrable Securities
and use its best efforts to cause such registration statement to become
effective within ninety days of the initial filing;

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period not in
excess of 270 days or two years in the case of shelf registration statements
(or, in either case, such shorter period which will terminate when all
Registrable Securities covered by such registration statement have been sold)
and to comply with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement; provided that before filing a registration statement or prospectus,
or any amendments or supplements thereto in accordance with Sections 3.1 or 3.2,
the Company will furnish to counsel selected pursuant to Section 3.3.3 hereof
copies of all documents proposed to be filed, which documents will be subject to
the review of such counsel;

 

-11-



--------------------------------------------------------------------------------

(c) furnish to each seller of such Registrable Securities such number of copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits filed therewith), such number of copies of the
prospectus included in such registration statement (including each preliminary
prospectus and summary prospectus), in conformity with the requirements of the
Securities Act, and such other documents as such seller may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
seller;

(d) use its best efforts to register or qualify such Registrable Securities
covered by such registration in such jurisdictions as each seller shall
reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where, but for the requirements of this clause (d), it would not be obligated to
be so qualified or to consent to general service of process in any such
jurisdiction;

(e) promptly notify each seller of any such Registrable Securities covered by
such registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act;

(g) use its best efforts to (i) list such Registrable Securities on any
securities exchange or authorize for quotation on each other market on which the
Common Stock is then listed or authorized for quotation if such Registrable
Securities are not already so listed or authorized for quotation; and to
(ii) provide a transfer agent and registrar for such Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(h) enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to the provisions of Section 3.4
hereof, and take such other actions as the Coordination Committee or the
underwriters, if any, reasonably requested in order to expedite or facilitate
the disposition of such Registrable Securities;

(i) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the Coordination Committee
shall reasonably request;

(j) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any managing underwriter or
underwriters participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such seller or any such managing underwriter(s), all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in

 

-12-



--------------------------------------------------------------------------------

connection with such registration statement (subject to each party referred to
in this clause (j) entering into customary confidentiality agreements in a form
reasonably acceptable to the Company);

(k) notify counsel (selected pursuant to Section 3.3.3 hereof) for the Holders
of Registrable Securities included in such registration statement, the Principal
Investors including Registrable Securities in such registration statement, and
the managing underwriter or agent, immediately, and confirm the notice in
writing (i) when the registration statement, or any post-effective amendment to
the registration statement, shall have become effective, or any supplement to
the prospectus or any amendment to the prospectus shall have been filed, (ii) of
the receipt of any comments from the Commission, (iii) of any request of the
Commission to amend the registration statement or amend or supplement the
prospectus or for additional information, and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the registration
statement or of any order preventing or suspending the use of any preliminary
prospectus, or of the suspension of the qualification of the registration
statement for offering or sale in any jurisdiction, or of the institution or
threatening of any proceedings for any of such purposes;

(l) make every commercially reasonable effort to prevent the issuance of any
stop order suspending the effectiveness of the registration statement or of any
order preventing or suspending the use of any preliminary prospectus and, if any
such order is issued, to obtain the withdrawal of any such order as soon as
practicable;

(m) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or agent or such Holder reasonably requests to be included
therein, including, with respect to the number of Registrable Securities being
sold by such Holder to such underwriter or agent, the purchase price being paid
therefor by such underwriter or agent and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering;
and make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment;

(n) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request;

(o) obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel;

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or one of its affiliates
or any securities exchange; and

(q) use its best efforts to make available the executive officers of the Company
to participate with the Holders of Registrable Securities and any underwriters
in any “road shows” that may be reasonably requested by the Holders in
connection with distribution of the Registrable Securities.

3.3.3. Selection of Underwriters and Counsel. The underwriters and legal counsel
to be retained by the Company in connection with any Public Offering requested
pursuant to Section 3.1 shall be selected by the Coordination Committee; the
underwriters and legal counsel to be retained by the Company

 

-13-



--------------------------------------------------------------------------------

in connection with any other Public Offering to which Section 3.2 applies shall
be selected by the Board with the consent of the Coordination Committee (such
consent not be unreasonably withheld). In connection with any registration of
Registrable Securities pursuant to Sections 3.1 and 3.2 hereof, the Coordination
Committee may select one counsel to represent all Holders of Registrable
Securities, covered by such registration; provided, however, that in the event
that the counsel selected as provided above is also acting as counsel to the
Company in connection with such registration, those Investors participating in
the offering who are then not entitled to designate a member of the Coordination
Committee (each such Investor being referred to as a “Participating Investor”)
shall be entitled to select one additional counsel to represent all such
Participating Investors (the “Additional Counsel”). The Additional Counsel shall
be approved by the Participating Investors who, in the aggregate, hold a
Majority in Interest of the Common Stock then held by all Participating
Investors.

3.3.4. Company Lock-Up. If any registration pursuant to Section 3.1 of this
Agreement shall be in connection with an underwritten public offering, the
Company agrees not to effect any public sale or distribution of any Common Stock
of the Company (or securities convertible into or exchangeable or exercisable
for Common Stock) (in each case, other than as part of such underwritten public
offering and other than pursuant to a registration on Form S-4 or S-8) for its
own account, within 90 days (or such shorter period as the managing underwriters
may agree to with the Coordination Committee) after, the effective date of such
registration (except as part of such registration).

3.3.5. Holders and Other Holders Lock-Up. Each Holder and each Other Holder
shall comply with the provisions of Article V of the Stockholders Agreement
applicable to a “Stockholder” as though such Article were set forth herein. No
Registration Rights Stockholder will Transfer Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock pursuant to a
waiver from a lock-up agreement described in Article V of the Stockholders
Agreement unless the benefit of such waiver is extended in a pro rata manner to
all Registration Rights Stockholders.

3.3.6. Other Agreements. The Company covenants and agrees that, so long as any
Person holds any Registrable Securities in respect of which any registration
rights provided for in Section 3.1 or 3.2 of this Agreement remain in effect,
the Company will not, directly or indirectly, grant to any Person or agree to or
otherwise become obligated in respect of (a) rights of registration in the
nature or substantially in the nature of those set forth in Section 3.1 or 3.2
of this Agreement that would have priority over the Registrable Securities with
respect to the inclusion of such securities in any registration or (b) demand
registration rights exercisable prior to such time as the current or former
Principal Investors can first exercise their rights under Section 3.1.

3.3.7. Other Registration-Related Matters.

(a) The Company may require any Holder that is registering Registrable
Securities pursuant to Section 3.1 or 3.2 to furnish to the Company in writing
such information regarding such Person and its Affiliates and pertinent to the
disclosure requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing.

(b) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.3.2(e), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until its receipt of
the copies of the amended or supplemented prospectus contemplated by
Section 3.3.2(e) and, if so directed by the Company, each Holder will, subject
to applicable law or any direction of the Commission, deliver to the Company or
destroy all copies, other than permanent file copies then in their possession,
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company gives any such notice, the
period for which the Company will be required to keep the registration statement
effective will be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 3.3.2(e) to
and including the date when each seller of Registrable Securities covered by
such registration statement has received the copies of the supplemented or
amended prospectus contemplated by Section 3.3.2(e).

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.3.2(k)(iv), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until the lifting of
such stop order, other order or suspension or the termination of such
proceedings and, if so directed by the Company, each Holder will, subject to
applicable law or any direction of the Commission, deliver to the Company or
destroy all copies, other than permanent file copies then in its possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company gives any such notice, the
period for which the Company will be required to keep the registration statement
effective will be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 3.3.2(k)(iv)
to and including the date when such stop order, other order or suspension is
lifted or such proceedings are terminated.

 

-14-



--------------------------------------------------------------------------------

3.3.8. Public Dispositions Without Registration. With a view to making available
the benefits of certain rules and regulations of the Commission which may at any
time permit the sale of Registrable Securities to the public without
registration after such time as a public market exists for Common Stock, the
Company agrees:

(a) to make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its Common Stock to the public;

(b) to use its commercially reasonable efforts to then file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements); and

(c) so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after 180
days after the effective date of the first registration statement filed by the
Company for an offering of its Securities to the public), and of the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), (ii) a copy of the most recent annual or quarterly
report of the Company, and (iii) such other reports and documents of the Company
as such Holder may reasonably request in availing himself of any rule or
regulation of the Commission allowing such Holder to sell any such Securities
without registration.

3.4. Indemnification and Contribution.

3.4.1. Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Article III or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each holder of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect general and
limited partners, advisory board members, directors, officers, trustees,
managers, members, affiliates and shareholders, and each other Person, if any,
who controls any such holder or any such controlling Person within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being referred to herein as a “Covered Person”), against any losses,
claims, damages or liabilities (or actions or proceedings in respect thereof),
joint or several, and reasonable expenses to which such Covered Person may be or
become subject under the Securities Act, the Exchange Act, any other securities
or other law of any jurisdiction, the common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of or are based upon (a) any untrue statement or alleged
untrue statement of any material fact contained or incorporated by

 

-15-



--------------------------------------------------------------------------------

reference in any registration statement under the Securities Act, any
preliminary prospectus or final prospectus included therein, or any related
summary prospectus, or any amendment or supplement thereto, or any document
incorporated by reference therein, or any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference therein) or other document or report, (b) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(c) any violation or alleged violation by the Company or any of its subsidiaries
of any federal, state, foreign or common law rule or regulation applicable to
the Company or any of its subsidiaries and relating to action or inaction in
connection with any such registration, disclosure document or other document or
report, and will reimburse such Covered Person for any legal or any other
expenses incurred by it in connection with investigating or defending any such
loss, claim, damage, liability, action or proceeding; provided, however, that
neither the Company nor any of its subsidiaries shall be liable to any Covered
Person in any such case to the extent that any such loss, claim, damage,
liability, action or proceeding or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement, incorporated document
or other such disclosure document or other document or report, in reliance upon
and in conformity with written information furnished to the Company or to any of
its subsidiaries through an instrument duly executed by such Covered Person
specifically stating that it is for use in the preparation thereof. The
indemnities of the Company and of its subsidiaries contained in this
Section 3.4.1 shall remain in full force and effect regardless of any
investigation made by or on behalf of such Covered Person and shall survive any
transfer of securities or any termination of this Agreement.

3.4.2. Indemnities to the Company. Subject to Section 3.4.4, the Company and any
of its subsidiaries may require, as a condition to including any securities in
any registration statement filed pursuant to this Article III, that the Company
and any of its subsidiaries shall have received an undertaking satisfactory to
it from the prospective seller of such securities, severally and not jointly, to
indemnify and hold harmless (in the same manner and to the same extent as
provided in Section 3.4.1) the Company and any of its subsidiaries, each
director of the Company or any of its subsidiaries, each officer of the Company
or any of its subsidiaries who shall sign such registration statement and each
other Person (other than such seller), if any, who controls the Company and any
of its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each other prospective seller of such
securities and prospective underwriter with respect to any untrue statement in
or omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus included therein, or any amendment or
supplement thereto, or any other disclosure document (including reports and
other documents filed under the Exchange Act or any document incorporated
therein) or other document or report, if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished to
the Company or any of its subsidiaries through an instrument executed by such
seller specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement, incorporated document or other document or
report. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company, any of its subsidiaries or
any such director, officer or controlling Person and shall survive any transfer
of securities or any termination of this Agreement.

3.4.3. Contribution. If the indemnification provided for in Sections 3.4.1 or
3.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 3.4 for
reasons other than described in the proviso to Section 3.4.1 (an “Indemnitee”)
in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) or expense referred to therein, then each party
that would have been an indemnifying party thereunder shall, subject to
Section 3.4.4 and in lieu of indemnifying such Indemnitee, contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) or expense
in such proportion as is appropriate to reflect the relative fault of such
indemnifying party on the one hand and such Indemnitee on the other in
connection with the untrue statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) or expense. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or such

 

-16-



--------------------------------------------------------------------------------

Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
parties agree that it would not be just or equitable if contribution pursuant to
this Section 3.4.3 were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in the preceding sentence. The amount paid or payable by a
contributing party as a result of the losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) or expense referred to above in this
Section 3.4.3 shall include any legal or other expenses reasonably incurred by
such Indemnitee in connection with investigating or defending any such action or
claim. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

3.4.4. Limitation on Liability of Holders of Registrable Securities. The
liability of each Holder in respect of any indemnification or contribution
obligation of such Holder arising under this Section 3.4 shall not in any event
exceed an amount equal to the net proceeds realized by such Holder (after
deduction of all underwriters’ discounts and commissions) from the disposition
of the Registrable Securities disposed of by such Holder pursuant to such
registration.

3.4.5. Indemnification Procedures. Promptly after receipt by an Indemnitee of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 3.4, such
Indemnitee will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnitee to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 3.4, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice. In case any such
action or proceeding is brought against an Indemnitee, the indemnifying party
will be entitled to participate in and to assume the defense thereof (at its
expense), jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
Indemnitee, and after notice from the indemnifying party to such Indemnitee of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such Indemnitee for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation and shall have no liability for any settlement
made by the Indemnitee without the consent of the indemnifying party, such
consent not to be unreasonably withheld. Notwithstanding the foregoing, if in
such Indemnitee’s reasonable judgment a conflict of interest between such
Indemnitee and the indemnifying parties may exist in respect of such action or
proceeding or the indemnifying party does not assume the defense of any such
action or proceeding within a reasonable time after notice of commencement, the
Indemnitee shall have the right to assume or continue its own defense and the
indemnifying party shall, subject to Section 3.4.4 (if applicable), be liable
for any reasonable expenses therefor, but in no event will bear the expenses for
more than one firm of counsel for all Indemnitees in each jurisdiction who shall
be approved by the Coordination Committee in the registration in respect of
which such indemnification is sought. No indemnifying party will settle any
action or proceeding or consent to the entry of any judgment without the prior
written consent of the Indemnitee, unless such settlement or judgment
(a) includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release to such Indemnitee from all liability in respect of such
action or proceeding and (b) does not involve the imposition of equitable
remedies or the imposition of any obligations on such Indemnitee and does not
otherwise adversely affect such Indemnitee, other than as a result of the
imposition of financial obligations for which such Indemnitee will be
indemnified hereunder.

3.4.6. Non-Exclusivity. The obligations of the parties under this Section 3.4
will be in addition to any liability, without duplication, which any party may
otherwise have to any other party.

3.5. Permitted Registration Rights Assignees. The rights of any Holder to cause
the Company to register its Registrable Securities pursuant to Section 3.1 or
3.2 may be assigned (but only with all related obligations as set forth below)
in a Transfer effected in accordance with the terms of the Stockholders
Agreement and this Agreement to: (a) a Charitable Organization (but only for a
period of up to 90 days from the date of such Transfer), (b) a Permitted
Transferee, (c) any other transferee that, together with its Affiliates and
Affiliated Funds, in the case of this clause (c) acquires shares of Registrable
Securities either (i) for consideration of at least $35,000,000 or (ii) having a
then fair market value (determined in good faith by the Board) of at least
$35,000,000

 

-17-



--------------------------------------------------------------------------------

or (d) acquires all shares of Registrable Securities then held by such Holder
and its Affiliates, Affiliated Funds and Manager Designees, if applicable (the
transferees described in clauses (a), (b), (c) and (d) each a “Permitted
Registration Rights Assignee”). Without prejudice to any other or similar
conditions imposed hereunder with respect to any such Transfer, no assignment
permitted under the terms of this Section 3.5 shall be effective unless the
Permitted Registration Rights Assignee, if not a Registration Rights
Stockholder, has delivered to the Company a written acknowledgment and agreement
in form and substance reasonably satisfactory to the Company that such
Registrable Securities in respect of which such assignment is made shall be
deemed Other Holder Shares and shall be subject to all of the provisions of this
Agreement relating to Other Holder Shares and that such Permitted Registration
Rights Assignee shall be bound by, and shall be an Other Holder party to, this
Agreement and the holder of Other Holder Shares hereunder. A transferee to whom
rights are transferred pursuant to this Section 3.5 may not again transfer such
rights to any Person, other than as provided in this Section 3.5.

3.6. Shelf Take-Downs. At any time that a shelf registration statement covering
Registrable Securities pursuant to this Article III is effective, if any Holder
or group of Holders delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to effect an underwritten offering of all or part of its
Registrable Securities included by it on the shelf registration statement (a
“Shelf Underwritten Offering”) and stating the number of the Registrable
Securities to be included in the Shelf Underwritten Offering, then, provided
that the Coordination Committee approves of such Shelf Underwritten Offering,
the Company shall amend or supplement the shelf registration statement as may be
necessary in order to enable such Registrable Securities to be distributed
pursuant to the Shelf Underwritten Offering (taking into account the inclusion
of Registrable Securities by any other Holders pursuant to this Section 3.6). In
connection with any Shelf Underwritten Offering:

(a) such proposing Holder(s) shall also deliver the Take-Down Notice to all
other Holders included on such shelf registration statement and permit each
holder to include its Registrable Securities included on the shelf registration
statement in the Shelf Underwritten Offering if such Holder notifies the
proposing Holders and the Company within five business days after delivery of
the Take-Down Notice to such Holder; and

(b) in the event that the underwriter determines that marketing factors
(including an adverse effect on the per share offering price) require a
limitation on the number of shares which would otherwise be included in such
take-down, the underwriter may limit the number of shares which would otherwise
be included in such take-down offering in the same manner as is described in
Section 3.3.1 with respect to a limitation of shares to be included in a
registration.

3.7. Coordination Committee. The Principal Investor Groups will create a
coordination committee (the “Coordination Committee”) prior to the closing of
the Initial Public Offering and will thereafter maintain such committee for so
long as this Agreement remains in effect or until there are no Principal
Investors remaining, if earlier. Each Principal Investor Group shall be
permitted to designate one representative to participate on the Coordination
Committee, and shall be permitted to remove and replace such designee from time
to time, provided that a Principal Investor Group’s designee shall be
automatically removed (and not replaced) at such time as such Principal Investor
Group ceases to be a Principal Investor Group in accordance with the definition
thereof. Except to the extent specified in this Section 3.7, the Majority
Principal Investors shall determine, from time to time, the procedures which
govern the conduct of the Coordination Committee, provided that such procedures
shall not discriminate against any particular designee or designees in any
material way. Actions of the Coordination Committee shall require the
affirmative vote of representatives designated by Principal Investor Groups
which constitute the Majority Principal Investors.

ARTICLE IV.

TRANSFER RESTRICTIONS

4.1. Permitted Public Transfers and Block Sales. After the closing of the
Initial Public Offering, no Registration Rights Stockholder shall Transfer any
or all of its Shares pursuant to Rule 144, a block sale to a financial
institution or in a private transfer pursuant to Section 3.1.5 of the
Stockholders Agreement, in each case other than in compliance with Sections
4.1.1, 4.1.2 and 4.6 hereof, as applicable, and Sections 3.3 and 3.4 of the
Stockholders Agreement, provided that, for the avoidance of doubt the approval
of the Coordination Committee shall not be required to approve such Transfers.
Shares Transferred pursuant to Rule 144 or in a block sale to a financial
institution shall conclusively be deemed thereafter not to be Shares under this
Agreement.

 

-18-



--------------------------------------------------------------------------------

4.1.1. Public Transfers. From time to time after the Initial Public Offering,
the Majority Principal Investors may determine to require the Registration
Rights Stockholders to make reasonable efforts to coordinate their efforts to
Transfer Shares pursuant to Rule 144 (“144 Coordination”) or to discontinue such
requirement. As of the date of this Agreement, 144 Coordination shall be
required until such time, if ever, as the Majority Principal Investors provide a
subsequent notice to the Registration Rights Stockholders that such coordination
is discontinued. Thereafter, the Majority Principal Investors may reinstitute
and discontinue 144 Coordination from time to time by providing notice to the
Registration Rights Stockholders.

(a) For so long as 144 Coordination is in effect, each Registration Rights
Stockholder shall promptly notify the Coordination Committee when it wishes to
Sell Shares under Rule 144, provided, that for any given measurement period for
purposes of the Rule 144 group volume limit, except as provided in
Section 4.1.1(b) or 4.3, no Registration Rights Stockholder shall be permitted
to effect Transfers in excess of their pro rata share (based on its percentage
ownership of Shares held by all Registration Rights Stockholders at the start of
such measurement period) of all Shares that may be Transferred by members of the
Related Group during the applicable measurement period based on its percentage
ownership of Shares held by all holders of Shares at the start of such
measurement period. In the event any Registration Rights Stockholder agrees to
forego its full pro rata share of the Rule 144 group volume limit by written
notice to the Coordination Committee, the remainder shall be re-allocated pro
rata among the other Registration Rights Stockholders in like manner (except
that the Shares held by such forfeiting Registration Rights Stockholder at the
start of such measurement period shall be excluded from such calculation).

(b) Notwithstanding the first sentence of Section 4.1.1(a), during the first 144
measurement period in which Registration Rights Stockholders are permitted to
Transfer Shares following an offering subject to Section 3.2 (taking into
account Section 4.7) (each, an “Initial Measurement Period”), each Cutback
Manager shall be permitted to Transfer a number of Shares equal to the lesser of
(i) such Cutback Manager’s Disproportionate Cutback Shares or (ii) if all
Cutback Managers’ Disproportionate Cutback Shares could not be sold in such
measurement period due to the volume limitations under Rule 144, such Cutback
Manager’s proportionate share of the Disproportionate Cutback Shares held by all
Cutback Managers. To the extent the total number of all such Disproportionate
Cutback Shares is less than the total number of Shares that may be Transferred
by members of the Related Group during the applicable measurement period, each
Registration Rights Stockholder shall be permitted to effect Transfers of Shares
not in excess of its pro rata share (based on its percentage ownership of Shares
held by all Registration Rights Stockholders at the start of such measurement
period) of such excess Shares, subject to adjustment in accordance with
Section 4.3. To the extent that all Cutback Managers are not permitted, due to
the volume limitations in Rule 144, to Transfer all Disproportionate Cutback
Shares in the Initial Measurement Period or any subsequent 144 measurement
period, the provisions of this clause (b) shall apply with respect to each
Cutback Manager who does Transfer all Disproportionate Cutback Shares which such
Cutback Manager was entitled to Transfer in the Initial Measurement Period and
each subsequent 144 measurement period until such Cutback Manager has had an
opportunity to Transfer all Disproportionate Cutback Shares held by such Cutback
Manager or has elected not to sell all Disproportionate Cutback Shares which
such Cutback Manager was entitled to Transfer during a 144 measurement period.

(c) The provisions of this Section 4.1.1 shall not apply to any Transfer of
Shares (i) in a Public Offering, (ii) to a Permitted Transferee in a transaction
that does not rely on Rule 144 or (iii) at any time with respect to which 144
Coordination is not effective.

(d) Notwithstanding the foregoing, a Registration Rights Stockholder may opt out
of 144 Coordination with respect to any period of time if such Registration
Rights Stockholder delivers a notice to the Coordination Committee irrevocably
committing not to Transfer Shares pursuant to Rule 144 or a transaction
described in Section 4.1.2, 4.2 or 4.6 during such period.

4.1.2. Certain Other Transfers. After the Initial Public Offering, each
Registration Rights Stockholder (the “Initiating Transferor”) shall notify the
Coordination Committee (or, after the expiration of the term described in
Section 4.5, the other Registration Rights Stockholders) when it plans to
Transfer any or all of its Shares pursuant to (a) a block sale to a financial
institution or (b) a private transfer pursuant to Section 3.1.5 of the
Stockholder Agreement.

 

-19-



--------------------------------------------------------------------------------

4.2. Distributions to Partners, Members or Stockholders. For so long as 144
Coordination is effective, each Investor shall provide reasonable prior notice
to the Coordination Committee prior to any LP Distribution.

4.3. Volume Limit. For purposes of this Agreement, so long as 144 Coordination
is effective, Transfers contemplated by Sections 4.1.2(a) and (b), and LP
Distributions, will be limited to the number of Shares that the applicable
Registration Rights Stockholder would have been permitted to Transfer under Rule
144 pursuant to the proviso in Section 4.1.1(a) or 4.1.1(b), as applicable, and
will reduce for purposes of this Agreement, on a Share for Share basis, the
number of Shares that such Registration Rights Stockholder is permitted to sell
under Rule 144, whether individually or as part of a Related Group, whether or
not such Transfer or LP Distribution is required by law to be so treated. In the
event that, while 144 Coordination is in effect, any Registration Rights
Stockholder elects to make a Transfer contemplated by Section 4.1.2(a) or (b),
or an LP Distribution, and provided that such Transfer or LP Distribution is not
required by law to be taken into account for purposes of the Related Group’s
volume limit under Rule 144, then each Registration Rights Stockholder’s
(including the Registration Rights Stockholder making such Transfer or LP
Distribution) pro rata share of the Related Group’s volume limit for purposes of
Section 4.1.2(a) shall be increased by such Registration Rights Stockholder’s
pro rata share of the Shares that such Registration Rights Stockholder is no
longer permitted to sell under Rule 144 pursuant to the first sentence of this
Section 4.3.

4.4. No 144 Coordination. Subject, in all cases, to any applicable law, in the
event that 144 Coordination is not in effect, no Registration Rights Stockholder
shall, in a given calendar year, Transfer pursuant to Rule 144, in a block sale
to a financial institution or in an LP Distribution, Shares representing more
than the lesser of (a) 2% of the total Shares outstanding on the first day of
such calendar year and (b) 20% of the total Shares owned by such Registration
Rights Stockholder on the first day of such calendar year, in each case without
the approval of the Coordination Committee, which such approval shall be granted
or withheld with respect to all Registration Rights Stockholders in a fair and
equitable manner over the course of such calendar year.

4.5. Period. Except for Section 4.1.2, the provisions of Sections 4.1 through
4.4 shall terminate with respect to any Share on the earlier of (a) the fifth
anniversary of the closing of the Qualified Public Offering and (b) such time as
the Principal Investors, in the aggregate, own less than a 20% of the then
outstanding Common Stock. The Majority Principal Investors, in their sole
discretion, may elect to exclude any holder of Management Shares or any holder
of Other Investor Shares from the provisions of Sections 4.1 through 4.4 at any
time.

4.6. Post-QPO “Tag Along Rights”. After the Qualified Public Offering, to the
extent an Initiating Transferor gives notice of a planned Transfer described in
Section 4.1.2, the Coordination Committee shall promptly provide such notice to
each Registration Rights Stockholder other than the Initiating Transferor (each,
a “Potential Participant”), and each Potential Participant shall be entitled to
participate in such transfer pro rata based on its percentage ownership of Tag
Eligible Shares held by all Registration Rights Stockholders at the time of such
proposed transfer. In the event any Potential Participant agrees to forego its
full pro rata share of the sale by written notice to the Initiating Transferor
and all other Potential Participants, the remainder shall be re-allocated pro
rata among the Initiating Transferor and all other Potential Participants in
like manner (except that the Shares held by such forfeiting Potential
Participant shall be excluded from such calculation).

4.7. Transfers and Holder Lock-up. No Registration Rights Stockholder shall
Transfer Shares in a transaction that would have violated Article V of the
Stockholders Agreement (Holder Lock-up) or a lock-up agreement entered into
pursuant thereto but for the fact that such Registration Rights Stockholder has
been granted permission to make such Transfer or has been released from such
Article or such lock-up agreement unless each Registration Rights Stockholder is
granted similar permission or has been similarly released.

 

-20-



--------------------------------------------------------------------------------

ARTICLE V.

REMEDIES

The parties shall have all remedies available at law, in equity or otherwise in
the event of any breach or violation of this Agreement or any default hereunder.
The parties acknowledge and agree that in the event of any breach of this
Agreement, in addition to any other remedies which may be available, each of the
parties hereto shall be entitled to specific performance of the obligations of
the other parties hereto and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.

ARTICLE VI.

PERMITTED TRANSFEREES

6.1. Transfers by Investors. Subject to Section 3.5, the rights of an Investor
hereunder may be assigned (but only with all related obligations as set forth
below) in connection with a Transfer of Shares effected in accordance with the
terms of the Stockholders Agreement and this Agreement to a Permitted Transferee
of such Investor. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 6.1 shall be effective unless the Permitted Transferee to
which such assignment is being made, if not a Registration Rights Stockholder,
has delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Shares in respect of
which such assignment is made shall continue to be deemed Shares and shall be
subject to all of the provisions of this Agreement relating to Shares and that
such Permitted Transferee shall be bound by, and shall be a party to, this
Agreement as an Investor. A Permitted Transferee to whom rights are transferred
pursuant to this Section 6.1 may not again transfer such rights to any other
Permitted Transferee, other than as provided in this Section 6.1.

6.2. Transfers by Managers or Manager Designees. The rights of a Manager or
Manager Designee hereunder may be assigned (but only with all related
obligations as set forth below) in connection with a Transfer of Shares effected
in accordance with the terms of the Stockholders Agreement and this Agreement to
a Permitted Transferee of such Manager or Manager Designee. Without prejudice to
any other or similar conditions imposed hereunder with respect to any such
Transfer, no assignment permitted under the terms of this Section 6.2 shall be
effective unless the Permitted Transferee to which such assignment is being
made, if not a Registration Rights Stockholder, has delivered to the Company a
written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Management Shares in respect of which such
assignment is made shall continue to be deemed Management Shares and shall be
subject to all of the provisions of this Agreement relating to Management Shares
and that such Permitted Transferee shall be bound by, and shall be a party to,
this Agreement as a Manager Designee. A Permitted Transferee to whom rights are
transferred pursuant to this Section 6.2 may not again transfer such rights to
any other Permitted Transferee, other than as provided in this Section 6.2.

ARTICLE VII.

INFORMATION RIGHTS

7.1. Historical Financial Information. The Company will furnish the following to
each Registration Rights Stockholder:

(a) As soon as available, and in any event within 90 days after the end of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its subsidiaries as at the end of each such fiscal year and the consolidated
statements of income, cash flows and changes in stockholders’ equity for such
year of the Company and its subsidiaries, setting forth in each case in
comparative form the figures for the next preceding fiscal year, accompanied by
the report of independent certified public accountants of recognized national
standing, to the effect that, except as set forth therein, such consolidated
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a basis consistent with prior years and fairly
present in all material respects the financial condition of the Company and its
subsidiaries at the dates thereof and the results of their operations and
changes in their cash flows and stockholders’ equity for the periods covered
thereby.

(b) As soon as available, and in any event within 45 days after the end of each
fiscal quarter of the Company for the first three fiscal quarters of a fiscal
year, the consolidated balance sheet of the Company and its subsidiaries as at
the end of such quarter and the consolidated statements of income, cash flows
and changes in stockholders’ equity for such quarter and the

 

-21-



--------------------------------------------------------------------------------

portion of the fiscal year then ended of the Company and its subsidiaries,
setting forth in each case the figures for the corresponding periods of the
previous fiscal year, or, in the case of such balance sheet, for the last day of
such fiscal year, in comparative form, all in reasonable detail.

7.2. Satisfaction. Notwithstanding anything to the contrary in Section 7.1, the
Company may satisfy its obligation thereunder by (a) providing the financial
statements of any of Lowerco, Holdings, LLC or SDS to the extent such financial
statements reflect the entirety of the operations of the business or (b) filing
such financial statements of the Company, Lowerco, Holdings, LLC or SDS, as
applicable, with the Commission on EDGAR or in such other manner as makes them
publicly available. The Company’s obligation to furnish the materials described
in Section 7.1 shall be satisfied so long as it transmits such materials to the
Registration Rights Stockholders within the time periods specified in
Section 7.1, notwithstanding that such materials may be actually be received
after the expiration of such periods.

7.3. Period. Each of the foregoing provisions of Section 7.1 shall expire on the
earlier of (a) a Change of Control or (b) the closing of the Initial Public
Offering.

ARTICLE VIII.

AMENDMENT, TERMINATION, ETC.

8.1. Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

8.2. Written Modifications. Except as provided in clauses (a) through (c) below,
this Agreement may be amended, modified, extended or terminated, and the
provisions hereof may be waived, only by an agreement in writing signed by the
Company and the Majority Principal Investors (or Registration Rights
Stockholders holding a majority of the shares of Class A Stock held by
Registration Rights Stockholders party hereto if there are no Principal
Investors remaining).

(a) The consent of the Requisite Principal Investors (if there are any Principal
Investors remaining) shall be required for any amendment, modification,
extension, termination or waiver (an “Amendment”) of any provision hereof which
requires the approval of the Requisite Principal Investors.

(b) The consent of the Management Representative shall be required for (i) any
Amendment (other than a Specified Amendment) that, in any material respect,
discriminates against or could reasonably be expected to have a disproportionate
adverse effect on the rights of holders of Management Shares under this
Agreement or (ii) any Amendment to this sentence. By signing this Agreement,
each Manager irrevocably authorizes and appoints the Management Representative
as his or her sole and exclusive agent, attorney-in-fact and representative for
the approval of Amendments described in the first sentence of this
Section 8.2(b). The consent of a Majority in Interest of the Management Shares
held by Managers then employed by the Company shall be required for any
Specified Amendment that, in any material respect, adversely affects the rights
of holders of Management Shares under this Agreement, provided that if such
Specified Amendment is being adopted in contemplation of, or in connection with,
the proposed sale of one of the Businesses, the consent of a Majority in
Interest of the Management Shares held by Managers then employed by such
Business shall be required.

(c) The consent of a Majority in Interest of the Other Investor Shares shall be
required for any Amendment that, by its terms, materially and adversely
discriminates against the rights or obligations of the holders of Other Investor
Shares as such under this Agreement (provided, that it is understood and agreed
that, for the purposes of interpreting and enforcing this amendment and waiver
provision, Amendments that affect all Registration Rights Stockholders will not
be deemed to “materially and adversely discriminate against” the holders of
Other Investor Shares as such simply because holders of Other Investor Shares
(i) own or hold more or less Shares than any other Registration Rights
Stockholder, (ii) invested more or less money in the Company or its direct or
indirect subsidiaries than any other Registration Rights Stockholder or
(iii) have greater or lesser voting rights or powers than any other Registration
Rights Stockholders).

 

-22-



--------------------------------------------------------------------------------

A copy of each such Amendment shall be sent to each Registration Rights
Stockholder and shall be binding upon each party hereto and each holder of
Shares or Other Holder Shares subject hereto except to the extent otherwise
required by law; provided that the failure to deliver a copy of such Amendment
shall not impair or affect the validity of such Amendment. In addition, each
party hereto and each holder of Shares or Other Holder Shares subject hereto may
waive any right hereunder by an instrument in writing signed by such party or
holder. To the extent the Amendment of any Section of this Agreement would
require a specific consent pursuant this Section 8.2, any Amendment to the
definitions used in such Section as applied to such Section shall also require
the specified consent.

8.3. Withdrawal from Agreement. Any holder of Shares or Other Holder Shares that
withdraws Shares from the Stockholders Agreement in accordance with Section 10.3
thereof shall be deemed to have simultaneously withdrawn such Shares from this
Agreement. From the date of delivery of such Person’s withdrawal notice pursuant
to Section 10.3 of the Stockholders Agreement, the withdrawn shares shall cease
to be Shares subject to this Agreement and, if the holder of Shares or Other
Holder Shares does not own any Share that will remain subject to this Agreement
(each such holder, a “Withdrawing Holder”), such holder shall cease to be a
party to this Agreement and shall no longer be subject to the obligations of
this Agreement or have rights under this Agreement; provided, however, that any
such Withdrawing Holder shall retain the indemnification rights pursuant to
Section 3.4 hereof with respect to any matter that (a) may be an indemnified
liability thereunder and (b) occurred prior to such withdrawal.

8.4. Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. In the event this
Agreement is terminated, each Investor shall retain the indemnification,
contribution and reimbursement rights pursuant to Section 3.4 hereof with
respect to any matter that (a) may be an indemnified liability thereunder and
(b) occurred prior to such termination.

ARTICLE IX.

LEGENDS

9.1. Restrictive Legend. Each certificate representing Shares issued or
transferred to a Principal Investor shall have the following legend endorsed
conspicuously thereupon:

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
A PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT TO WHICH THE
ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE PARTY. SUCH AGREEMENT INCLUDES
RESTRICTIONS AND LIMITATIONS ON THE TRANSFER OF THE SHARES OF STOCK REPRESENTED
BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER WITHOUT CHARGE UPON REQUEST.”

Any Person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

9.2. Stop Transfer Instruction. The Company or Lowerco will instruct any
transfer agent not to register the Transfer of any Shares until the conditions
specified in the foregoing legend, this Agreement and the Stockholders Agreement
are satisfied.

9.3. Classes of Shares Separately Transferable. A Transfer that otherwise
satisfies the requirements of this Agreement, the Stockholders Agreement and any
other applicable agreements may include Shares of any one or more class(es).

 

-23-



--------------------------------------------------------------------------------

ARTICLE X.

DEFINITIONS

For purposes of this Agreement:

10.1. Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Article X:

(i) The words “hereof’, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Article or Section
or provision of this Agreement, and reference to a particular Article or Section
of this Agreement shall include all subsections thereof;

(ii) The word “including” shall mean including, without limitation;

(iii) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv) The masculine, feminine and neuter genders shall each include the other.

10.2. Definitions. The following terms shall have the following meanings:

“144 Coordination” shall have the meaning set forth in Section 4.1.1.

“Additional Counsel” shall have the meaning set forth in Section 3.3.3.

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); provided, however, that neither the Company nor any of
its subsidiaries shall be deemed an Affiliate of any of the Registration Rights
Stockholders (and vice versa), (b) if such specified Person is an investment
fund, any other investment fund the primary investment advisor to which is the
primary investment advisor to such specified Person or an Affiliate thereof and
(c) if such specified Person is a natural Person, any Family Member of such
natural Person. Notwithstanding the foregoing, for all purposes of this
Agreement, Integral Capital Partners VII, L.P. and its Affiliates will be
considered Affiliates of Silver Lake Partners II, L.P. and Silver Lake
Technology Investors II, L.L.C. and their respective Affiliates.

“Affiliated Fund” shall mean, with respect to any specified Person, an
investment fund that is an Affiliate of such Person or that is advised by the
same investment adviser as such Person or by an Affiliate of such investment
adviser or such person.

“Agreement” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 8.2.

“Bain Investors” shall mean, as of any date, Bain Capital Integral Investors,
LLC and BCIP TCV, LLC, and their respective Permitted Transferees, in each case
only if such Person is then a Registration Rights Stockholder and holds any
Shares.

“Blackstone Investors” shall mean, as of any date, Blackstone Capital Partners
IV L.P., Blackstone Capital Partners IV-A L.P., Blackstone Family Investment
Partnership IV-A L.P., Blackstone Participation Partnership IV L.P., Blackstone
GT Communications Partners L.P. and Blackstone Family Communications Partnership
L.P., and their respective Permitted Transferees, in each case only if such
Person is then a Registration Rights Stockholder and holds any Shares.

 

-24-



--------------------------------------------------------------------------------

“Board” shall mean the board of directors of the Company, or any duly authorized
committee thereof.

“Business” means SDS’s businesses which, as of the date hereof, consist of four
separate businesses: (a) the Availability Services business, (b) the Financial
Systems business, (c) the K-12 Education business and (d) the Public Sector
business. For purposes of this Agreement, any future business acquired by SDS
after the date hereof that is not included in the Availability Services business
will automatically be considered part of the Financial Systems, K-12 Education
or Public Sector business, as determined by the Board in its sole discretion.

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other Person, or any other corporate
reorganization, transaction or Transfer of securities of the Company by its
stockholders, or series of related transactions (including the acquisition of
capital stock of the Company), whether or not the Company is a party thereto, in
which the stockholders of the Company immediately prior to such consolidation,
merger, reorganization or transaction, own, directly or indirectly, capital
stock either (i) representing directly, or indirectly through one or more
entities, less than fifty percent (50%) of the equity economic interests in or
voting power of the Company or other surviving entity immediately after such
consolidation, merger, reorganization or transaction or (ii) that does not
directly, or indirectly through one or more entities, have the power to elect a
majority of the entire board of directors or other similar governing body of the
Company or other surviving entity immediately after such consolidation, merger,
reorganization or transaction; (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the Exchange Act
Rules) or any “group” (as defined in the Exchange Act Rules), other than
Qualified Institutional Investors (and in the case of a “group”, excluding a
percentage of such “group” equal to the percentage of the voting power of such
group controlled by any Qualified Institutional Investors), excluding, in any
case referred to in clause (a) or (b) any Initial Public Offering or any bona
fide primary or secondary public offering following the occurrence of an Initial
Public Offering; or (c) a sale, lease or other disposition of all or
substantially all of the consolidated assets of the Company. For the avoidance
of doubt, none of the following shall, in and of itself, constitute a “Change of
Control”: (x) a spin-off of one of the Businesses, a sale of one of the
Businesses or a comparable transaction or (y) a transaction in which, after
giving effect thereto, the Principal Investors and their Affiliates continue to
own, directly or indirectly, more than fifty percent (50%) of the equity
economic interests or voting power of (i) the Company or other surviving entity
in the case of a transaction of the sort described in clause (a) above, (ii) of
the Company in the case of a transaction of the sort described in clause
(b) above or (iii) of the acquiring entity in the case of a transaction of the
sort described in clause (c) above.

“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Class A Stock” shall mean the Class A Common Stock, par value $0.001 per share,
of the Company, which is comprised of Class A-1 Common Stock, Class A-2 Common
Stock, Class A-3 Common Stock, Class A-4 Common Stock, Class A-5 Common Stock,
Class A-6 Common Stock, Class A-7 Common Stock and Class A-8 Common Stock.

“Class L Stock” shall mean the Class L Common Stock, par value $0.001 per share,
of the Company.

“Closing Date” shall have the meaning set forth in the Recitals.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company, including the Class A
Stock and the Class L Stock.

“Company” shall have the meaning set forth in the Preamble.

 

-25-



--------------------------------------------------------------------------------

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Stock) or other securities (other than Options and Warrants)
which are directly or indirectly convertible into or exchangeable or exercisable
for shares of Stock.

“Coordination Committee” shall have the meaning set forth in Section 3.7.

“Covered Person” shall have the meaning set forth in Section 3.4.1.

“Cutback Manager” shall mean, with respect to any registered offering, any
Manager Holder who is subject to a disproportionate cutback of shares to be sold
in such registered offering in accordance with Section 3.3.1.

“Designated Principal Investor Groups” shall mean, as of any time of
determination, (a) if at such time there are more than five Principal Investor
Groups, the five (or more if necessary to accommodate “ties”) Principal Investor
Groups who then hold the greatest number of shares of Common Stock and (b) at
any other time, all of the Principal Investor Groups.

“Disproportionate Cutback Shares” shall mean, with respect to any registered
offering and any Cutback Manager, a number of shares equal to the excess of
(a) the number of shares held by such Cutback Manager that such Cutback Manager
was not permitted to include in such registered offering as a result of
Section 3.3.1 over (b) the number of shares that such Cutback Manager would not
have been permitted to include in such registered offering had all holders of
Registrable Securities or Parity Shares who requested to have shares registered
in the applicable offering been cutback proportionately.

“Effective Time” shall have the meaning set forth in Section 1.1.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock and (b) as to any
outstanding Options, Warrants or Convertible Securities which constitute Shares,
the maximum number of shares of Stock for which or into which such Options,
Warrants or Convertible Securities may at the time be exercised, converted or
exchanged (or which will become exercisable, convertible or exchangeable on or
prior to, or by reason of, the transaction or circumstance in connection with
which the number of Equivalent Shares is to be determined).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Act Rules” shall mean the rules adopted by the Commission under the
Exchange Act.

“Family Member” shall mean, with respect to any natural Person, (a) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any legal
representative or estate of any of the foregoing, or the ultimate beneficiaries
of the estate of any of the foregoing, if deceased, (d) any not-for-profit
corporation or private charitable foundation and (e) any trust or other bona
fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing Persons described in clauses (a) through (d) above.

“FINRA” shall have the meaning set forth in Section 3.3.2(p).

“GS Investors” shall mean, as of any date, GS Capital Partners 2000, L.P., GS
Capital Partners 2000 Employee Fund, L.P., GS Capital Partners 2000 Offshore,
L.P., Goldman Sachs Direct Investment Fund 2000, L.P., GS Capital Partners 2000
GmbH & Co. Beteiligungs KG, GS Capital Partners V Fund, L.P., GS Capital
Partners V Offshore Fund, L.P., GS Capital Partners V GmbH & Co. KG and GS
Capital Partners V Institutional, L.P., and their respective Permitted
Transferees, in each case only if such Person is then a Registration Rights
Stockholder and holds any Shares.

“Holders” shall mean the holders of Registrable Securities that are parties to
this Agreement.

“Holdings” shall have the meaning set forth in the Preamble.

“Indemnitee” shall have the meaning set forth in Section 3.4.3.

 

-26-



--------------------------------------------------------------------------------

“Initial Measurement Period” shall have the meaning set forth in
Section 4.1.1(b).

“Initial Public Offering” shall mean the initial underwritten Public Offering
registered on Form S-1 (or any successor form under the Securities Act).

“Initiating Investors” shall have the meaning set forth in Section 3.1.1.

“Initiating Transferor” shall have the meaning set forth in Section 4.1.2.

“Investors” shall have the meaning set forth in the Preamble.

“Issuance” shall have the meaning set forth in Article II.

“Issuer” shall have the meaning set forth in Article II.

“KKR Investors” shall mean, as of any date, KKR Millennium Fund L.P. and KKR
Partners III, L.P., and their respective Permitted Transferees, in each case
only if such Person is then a Registration Rights Stockholder and holds any
Shares.

“LLC” shall have the meaning set forth in the Preamble.

“Lowerco” shall have the meaning set forth in the Preamble.

“LP Distribution” means a distribution of Shares by an Investor to its partners,
members, managers or shareholders in accordance with such Investor’s governing
documents.

“Majority Bain Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the Bain Investors.

“Majority Blackstone Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Blackstone Investors.

“Majority GS Investors” shall mean, as of any date, the holders of a Majority in
Interest of the Shares held by the GS Investors.

“Majority in Interest” shall mean with respect to Shares of one or more
class(es), a majority in number of such Shares.

“Majority KKR Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the KKR Investors.

“Majority Principal Investors” shall mean, as of any applicable time,
(a) Principal Investor Groups who, in the aggregate, hold a Majority in Interest
of the Common Stock then held by all Principal Investor Groups in the aggregate
and (b) if there are more than five Principal Investor Groups, Designated
Principal Investor Groups who, in the aggregate, hold a Majority in Interest of
the Common Stock then held by all Designated Principal Investor Groups in the
aggregate.

“Majority Providence Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Providence Investors.

“Majority Silver Lake Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Silver Lake Investors.

“Majority TPG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the TPG Investors.

“Management Representative” shall mean (a) Russell P. Fradin during such time as
he is the Chief Executive Officer of SDS, (b) such successor person who is
approved from time to time as the Management

 

-27-



--------------------------------------------------------------------------------

Representative in accordance with this Agreement, or (c) at any time when there
is no Management Representative identified in accordance with the foregoing
provisions, the Chief Executive Officer of SDS. Successor Management
Representatives may be approved in writing by a Majority in Interest of the
Management Shares then held by Managers then employed by the Company, excluding,
for the purposes of such calculation, the existing Management Representative,
provided that such approval must occur no earlier than ten (10) business days
after notice proposing a successor Management Representative is given to all
such Managers, which notice may be sent only at the direction of (x) the current
Management Representative, (y) the holders of at least 15% in interest of the
Management Shares held by Managers (and their Manager Designees) then employed
by the Company or (z) the Requisite Principal Investors.

“Management Shares” shall mean all Shares held by a Manager or Manager Designee.
Any Management Shares that are Transferred by the holder thereof to such
holder’s Permitted Transferees shall remain Management Shares in the hands of
such Permitted Transferee.

“Manager Designees” shall have the meaning set forth in the Preamble.

“Manager Holder” shall mean any Manager of Manager Designee who is, at the time
in question, a Holder.

“Managers” shall have the meaning set forth in the Preamble.

“Other Holder Shares” shall mean (a) all shares of Stock held by an Other Holder
that were Transferred to such Other Holder in a transaction subject to
Section 3.5 or that were acquired by such Other Holder upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities that
were Transferred to such Other Holder in a transaction subject to Section 3.5
and (b) all Options, Warrants and Convertible Securities that were Transferred
to such Other Holder in a transaction subject to Section 3.5, treating such
Options, Warrants and Convertible Securities as a number of Other Holder Shares
equal to the maximum number of shares of Stock for which or into which such
Options, Warrants or Convertible Securities may at the time be exercised,
converted or exchanged (or which will become exercisable, convertible or
exchangeable on or prior to, or by reason of, the transaction or circumstance in
connection with which the number of Other Holder Shares is to be determined).

“Other Holders” shall have the meaning set forth in the Preamble.

“Other Investors” shall have the meaning set forth in the Recitals.

“Other Securities” shall have the meaning set forth in Section 2.1.3.

“Parity Shares” shall have the meaning set forth in Section 3.3.1.

“Participating Buyer” shall have the meaning set forth in Section 2.1.2.

“Participating Investor” shall have the meaning set forth in Section 3.3.3.

“Participation Notice” shall have the meaning set forth in Section 2.1.1.

“Participation Offerees” shall have the meaning set forth in Section 2.1.1.

“Participation Portion” shall have the meaning set forth in Section 2.1.1.

“Participation Shares” shall mean all Shares held by an Investor and all Vested
Shares held by a Manager or Manager Designee.

“Permitted Registration Rights Assignee” shall have the meaning set forth in
Section 3.5.

“Permitted Transferee” shall mean, in respect of (a) any Investor, (i) any
Affiliate or Affiliated Fund of such Investor or (ii) any successor entity or,
with respect to an Investor organized as a trust, any successor trustee or
co-trustee of such trust, (b) any Manager or Manager Designee of such Manager,
any Family Member of such Manager and (c) any holder of Shares who is a natural
person, (i) upon the death of such natural person, such person’s estate,
executors, administrators, personal representatives, heirs, legatees or
distributees in each case

 

-28-



--------------------------------------------------------------------------------

acquiring the Shares in question pursuant to the will or other instrument taking
effect at death of such holder or by applicable laws of descent an distribution
and (ii) any Person acquiring such Shares pursuant to a qualified domestic
relations order in each case described in clauses (a) through (c), only to the
extent such transferee agrees to be bound by the terms of this Agreement and the
Stockholders Agreement. In addition, any Registration Rights Stockholder shall
be a Permitted Transferee of the Permitted Transferees of itself and any member
of a Principal Investor Group shall be a Permitted Transferee of any other
member of such Principal Investor Group.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Potential Participant” shall have the meaning set forth in Section 4.6.

“Preferred Stock” shall mean the 11.5% Cumulative Preferred Stock, par value
$0.001 per share, of Lowerco.

“Price Per Equivalent Share” shall mean the Board’s good faith determination of
the price per Equivalent Share of any Convertible Securities, Warrants or
Options which are the subject of an Issuance pursuant to Article II hereof.

“Principal Investor” shall have the meaning set forth in the preamble.

“Principal Investor Group” shall mean any one of (a) the Bain Investors,
collectively, (b) the Blackstone Investors, collectively, (c) the GS Investors,
collectively, (d) the KKR Investors, collectively, (e) the Providence Investors,
collectively, (f) the Silver Lake Investors, collectively and (g) the TPG
Investors, collectively; provided, however, that any such Principal Investor
Group shall cease to be a Principal Investor Group at such time after the
Closing Date, and at all times thereafter, as such Principal Investor Group
ceases to hold Shares representing a Total Combined Investment (as defined in
the Company’s certificate of incorporation as in effect on the date hereof) of
at least the Minimum Total Combined Investment (as defined in the Company’s
certificate of incorporation as in effect on the date hereof); provided,
further, that no adjustment pursuant to the Company’s certificate of
incorporation to the “Minimum Total Combined Investment” shall cause any former
Principal Investor Group to again become a Principal Investor Group. Where this
Agreement provides for the vote, consent or approval of any Principal Investor
Group, such vote, consent or approval shall be determined by the Majority Bain
Investors, the Majority Blackstone Investors, the Majority GS Investors, the
Majority KKR Investors, the Majority Providence Investors, the Majority Silver
Lake Investors, or the Majority TPG Investors, as the case may be, except as
otherwise specifically set forth herein.

“Principal Lock-Up Agreement” shall have the meaning set forth in Section 5.1 of
the Stockholders Agreement.

“Pro Rata Portion” shall mean for purposes of Section 3.3, with respect to each
holder of Registrable Securities or Parity Shares requesting that such shares be
registered in such registration statement, a number of such shares equal to the
aggregate number of shares of Common Stock to be registered in such registration
(excluding any shares to be registered for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities and Parity Shares held by such holder, and the
denominator of which is the aggregate number of Registrable Securities and
Parity Shares held by all holders requesting that their Registrable Securities
or Parity Shares be registered in such registration.

“Proceeds” shall have the meaning set forth in the Recitals.

“Prospective Subscriber” shall have the meaning set forth in Section 2.1.1.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Purchase Price Value” shall mean: (a) $1.00, in the case of a share of Class A
Stock, (b) $81.00, in the case of a share of Class L Stock and (c) $100.00, in
the case of a share of Preferred Stock, in each case appropriately adjusted for
any stock split, stock dividend, combination, recapitalization or similar event
involving such class of Stock.

 

-29-



--------------------------------------------------------------------------------

“Purchased and Roll-Over Shares” shall mean (a) all shares of Stock held by a
Manager or Manager Designee that were purchased by the original holder thereof
on or before the Closing Date or upon the exercise, conversion or exchange of
Options described in clause (b) hereof, (b) all Options for shares of Stock held
by a Manager, which were received by such Manager on the Closing Date in
connection with the roll-over of his or her options from SDS, treating such
Options as a number of Purchased and Roll-Over Shares equal to the maximum
number of shares of Stock for which such Options may be exercised, and (c) all
Shares held by a Manager or Manager Designee that are designated as Purchased
and Roll-Over Shares by the Requisite Principal Investors (or the Company if
there are no Principal Investors remaining).

“Qualified Institutional Investors” shall mean (a) the Bain Investors; (b) the
Blackstone Investors; (c) the GS Investors; (d) the KKR Investors; (e) the
Providence Investors; (f) the Silver Lake Investors; (g) the TPG Investors; and
(h) the respective Affiliates and Affiliated Funds of the foregoing Persons.

“Qualified Public Offering” shall mean the first underwritten Public Offering
(other than any Public Offering or sale pursuant to a registration statement on
Form S-4, S-8 or a comparable form) in which the aggregate price to the public
of all Common Stock sold in such offering in combination with the aggregate
price to the public of all Common Stock sold in any previous underwritten Public
Offerings (other than any Public Offering or sale pursuant to a registration
statement on Form S-4, S-8 or any comparable form) shall exceed $350,000,000.

“Recapitalization Transaction” shall have the meaning set forth in Section 10.2
of the Stockholders Agreement.

“Registrable Securities” shall mean (a) all shares of Class A-8 Stock, (b) all
shares of Class A-8 Stock issuable upon conversion of shares of Class A-1 Stock,
Class A-2 Stock, Class A-3 Stock, Class A-4 Stock, Class A-5 Stock, Class A-6
Stock, Class A-7 Stock or Class L Stock, (c) all shares of Class A-8 Stock
issuable upon exercise, conversion or exchange of any Option, Warrant or
Convertible Security and all Shares of Class A-8 Stock issued in exchange for
securities of any subsidiary of the Company and (d) all shares of Class A-8
Stock directly or indirectly issuable with respect to the securities referred to
in clauses (a), (b) or (c) above by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization, in each case constituting Participation Shares or Other
Holder Shares. As to any particular Registrable Securities, such shares shall
cease to be Registrable Securities when (i) such securities shall have ceased to
be Participation Shares or Other Holder Shares hereunder, (ii) a registration
statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (iii) such securities shall
have been Transferred pursuant to Rule 144 or Rule 145, (iv) disposition of such
securities may be made by the Holder thereof under Rule 144 or 145 and the
holder of such securities holds no more than one percent of the shares of the
applicable class outstanding as shown by the most recent report or statement
published by the Company, but only to the extent such securities are not
restricted from transfer by the provisions of Article IV hereof, (v) subject to
the provisions of Section 8.2 hereof, such securities shall have been otherwise
transferred to a Person that is not an Affiliate of the transferor, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company as part of such transfer and subsequent
disposition of them shall not require registration of them under the Securities
Act and such securities may be distributed without volume limitation or other
restrictions on transfer under Rule 144 or Rule 145 (including without
application of paragraphs (c), (e) (f) and (h) of Rule 144), (vi) such
securities shall have ceased to be outstanding or (vii) the holder thereof shall
have withdrawn from this Agreement pursuant to Section 8.3.

“Registration Expenses” means any and all expenses incident to performance of or
compliance with Article III of this Agreement (other than underwriting discounts
and commissions paid to underwriters and transfer taxes, if any), including
(a) all Commission and securities exchange or FINRA registration and filing
fees, (b) all fees and expenses of complying with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (c) all
printing, messenger and delivery expenses, (d) all fees and expenses incurred in
connection with the listing or quotation of the Registrable Securities pursuant
to Section 3.3.2(g) and all rating agency fees, (e) the fees and disbursements
of counsel for the Company and of its independent public accountants, including
the expenses of any special audits

 

-30-



--------------------------------------------------------------------------------

and/or “cold comfort” letters required by or incident to such performance and
compliance, (f) the reasonable fees and disbursements of one counsel for the
Holders selected pursuant to the terms of Article III and any Additional
Counsel, (g) any fees and disbursements of underwriters customarily paid by the
issuers or sellers of securities, including liability insurance if the Company
so desires or if the underwriters so require, and the reasonable fees and
expenses of any special experts retained in connection with the requested
registration, but excluding underwriting discounts and commissions and transfer
taxes, if any, (h) expenses incurred in connection with any road show (including
the reasonable out-of-pocket expenses of the Holders) and (i) any other fees and
disbursements customarily paid by the issuers of securities.

“Registration Rights Stockholders” shall have the meaning set forth in the
Preamble.

“Related Group” shall mean, with respect to any 144 measurement period, all
Registration Rights Stockholders other than those (a) who have agreed to forego
their full pro rata share of the Rule 144 group limit in accordance with the
last sentence of Section 4.1.1(a), (b) who have opted out of 144 Coordination
pursuant to Section 4.1.1(d) or (c) who have been excluded from the provisions
of Section 4.1 through 4.4 pursuant to the last sentence of Section 4.5, unless,
in each case, such person’s sales of Shares are required to be aggregated with
sales of Shares of all Registration Rights Stockholders not described in clauses
(a) through (c) for purposes of clauses (e)(1) or (2) of Rule 144.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“Rule 145” shall mean Rule 145 under the Securities Act (or any successor Rule).

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

“SDS” shall have the meaning set forth in the Recitals.

“Securities Act” shall mean the Securities Act of 1933 and the rules promulgated
thereunder, as amended from time to time.

“Shares” shall mean (a) all shares of Stock held by a Registration Rights
Stockholder, whenever issued, including all shares of Stock issued upon the
exercise, conversion or exchange of any Options, Warrants or Convertible
Securities and (b) all Options, Warrants and Convertible Securities held by a
Registration Rights Stockholder (treating such Options, Warrants and Convertible
Securities as a number of Shares equal to the number of Equivalent Shares
represented by such Options, Warrants and Convertible Securities for all
purposes of this Agreement except as otherwise specifically set forth herein),
including, in either case, any securities received in a “Recapitalization
Transaction” in accordance with Section 4.3 of the Stockholders Agreement.

“Shelf Underwritten Offering” has the meaning set forth in Section 3.6.

“Silver Lake Investors” shall mean, as of any date, Silver Lake Partners II,
L.P., Silver Lake Technology Investors II, L.L.C. and Integral Capital Partners
VII, L.P., and their respective Permitted Transferees, in each case only if such
Person is then a Registration Rights Stockholder and holds any Shares.

“Specified Amendment” shall mean any Amendment affecting (a) the second or third
sentence of Section 8.2(b) or (b) any defined term in this Agreement to the
extent used in any of the foregoing provisions as such term applies to such
provisions.

“Stock” shall mean the Common Stock and the Preferred Stock.

“Stockholders Agreement” shall mean the Amended and Restated Stockholders
Agreement of even date herewith among the Company, Lowerco, Holdings, LLC, SDS
and certain stockholders of the Company and Lowerco (as such agreement may be
amended and/or restated from time to time).

“Subject Securities” shall have the meaning set forth in Article II.

“Substitution Charter Amendment” shall have the meaning set forth in the
Recitals.

 

-31-



--------------------------------------------------------------------------------

“Tag Eligible Shares” shall mean, at any time, all Shares that (a) are not
Management Shares or (b) are Management Shares that will be Vested Shares as of
the proposed Transfer date as reasonably determined in good faith by the
Initiating Transferor.

“Take Down Notice” has the meaning set forth in Section 3.6.

“TPG Investors” shall mean, as of any date, TPG Partners IV, L.P., T3 Partners
II, L.P., T3 Parallel II, L.P., TPG Solar III LLC and TPG Solar Co-Invest LLC,
and their respective Permitted Transferees, in each case only if such Person is
then a Registration Rights Stockholder and holds any Shares.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares or Other Holder Shares to any other
Person, whether directly, indirectly, voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise. For the avoidance of doubt,
it shall constitute a “Transfer” subject to the restrictions on Transfer
contained or referenced in Section 4 (a) if a transferee is not an individual, a
trust or an estate, and the transferor or an Affiliate thereof ceases to control
such transferee or (b) with respect to a holder of Shares which was formed for
the purpose of holding Shares, there is a Transfer of the equity interests of
such holder other than to a Permitted Transferee of such holder or of the party
transferring the equity of such holder.

“Vested Shares” shall mean, with respect to a Manager or Manager Designee at any
time, the Management Shares held by such Manager or Manager Designee which are
not subject to vesting requirements at such time.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Stock.

“Withdrawing Holders” shall have the meaning set forth in Section 8.3.

ARTICLE XI.

MISCELLANEOUS

11.1. Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that (a) the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound and
(b) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except to
the extent that the enforcement of the rights and remedies created hereby is
subject to (i) bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the rights and remedies of creditors generally
and (ii) general principles of equity. This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association. The Company and Lowerco shall be jointly and severally
liable for all obligations of each such party pursuant to this Agreement.

11.2. Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile or e-mail (if provided and the recipient acknowledges
receipt thereof by reply e-mail or otherwise), or (c) sent by overnight courier,
in each case, addressed as follows:

If to the Company, Lowerco, Holdings, LLC or SDS, to it:

c/o SunGard Data Systems, Inc.

680 East Swedesford Road

Wayne, Pennsylvania 19087

Attention: General Counsel

with copies to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

 

-32-



--------------------------------------------------------------------------------

Boston, Massachusetts 02199

Facsimile: (617) 951-7050

Attention: Alfred Rose, Esq.

E-mail: arose@ropesgray.com

If to a Bain Investor or the Bain Principal Investor Group, to it:

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Facsimile: (617) 516-2710

Attention: John Connaughton

E-mail: jconnaughton@baincapital.com

with copies to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Facsimile: (617) 951-7050

Attention: R. Newcomb Stillwell, Esq.

E-mail: nstillwell@ropesgray.com

If to a Blackstone Investor or to the Blackstone Principal Investor Group, to
it:

c/o Blackstone Management Partners IV L.L.C.

345 Park Avenue, 31st Floor

New York, NY 10154

Facsimile: (212) 583-5722

Attention: Chinh Chu

E-mail: chu@blackstone.com

with copies to:

Paul Hastings, Janofsky & Walker LLP

75 E. 55th Street

New York, NY 10022

Facsimile: (212) 230-7617

Attention: John Altorelli, Esq.

E-mail: johnaltorelli@paulhastings.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile: (212) 455-2502

Attention: Wilson Neely, Esq.

E-mail: wneely@stblaw.com

If to a GS Investor or to the GS Principal Investor Group, to it:

c/o GS Capital Partners 2000, L.P.

85 Broad Street

New York, New York 10004

 

-33-



--------------------------------------------------------------------------------

Facsimile: (212) 357-5505

Attention: Sanjeev Mehra

E-mail: sanjeev.mehra@gs.com

with copies to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Mark Gordon, Esq.

E-mail: mgordon@wlrk.com

If to a KKR Investor or to the KKR Principal Investor Group, to it:

c/o Kohlberg Kravis Roberts & Co L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

Facsimile: (650) 233-6561

Attention: James H. Greene, Jr.

E-mail: jgreene@kkr.com

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile: (212) 455-2502

Attention: Gary Horowitz

E-mail: ghorowitz@stblaw.com

If to a Providence Investor or to the Providence Principal Investor Group, to
it:

c/o Providence Equity Partners Inc.

50 Kennedy Plaza

18th Floor

Providence, RI 02903

Facsimile: (401) 751-1790

Attention: Jonathan M. Nelson

E-mail: j.nelson@provequity.com

with copies to:

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Facsimile: (617) 772-8333

Attention: Marilyn French, Esq.

E-mail: marilyn.french@weil.com

If to a Silver Lake Investor or to the Silver Lake Principal Investor Group, to
it:

c/o Silver Lake Partners

9 West 57th Street, 25th Floor

New York, NY 10019

Facsimile: (212) 981-3535

Attention: Egon Durban

E-mail: egon.durban@silverlake.com

 

-34-



--------------------------------------------------------------------------------

with copies to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Facsimile: (617) 951-7050

Attention: Alfred O. Rose, Esq.

E-mail: arose@ropesgray.com

If to a TPG Investor or to the TPG Principal Investor Group, to it:

c/o TPG Capital, L.P.

345 California Street, Suite 3300

San Francisco, CA 94104

Facsimile: (415) 743-1500

Attention: General Counsel

with copies to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile: (212) 225-3999

Attention:   Michael L. Ryan, Esq.

        Paul J. Shim, Esq.

E-mail:       mryan@cgsh.com

        pshim@cgsh.com

If to any Manager or Manager Designee, to it:

c/o SunGard Data Systems, Inc.

680 East Swedesford Road

Wayne, Pennsylvania 19087

Attention: General Counsel

with copies to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Facsimile: (212) 309-6001

Attention:   Howard L Shecter, Esq.

        Ira White, Esq.

E-mail:       hshecter@morganlewis.com

        iwhite@morganlewis.com

If to any other Registration Rights Stockholder, to it at the address set forth
on Exhibit A, or if not set forth thereon, in the records of the Company.

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

 

-35-



--------------------------------------------------------------------------------

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile or e-mail (subject to the recipient
confirming receipt thereof in the case of e-mail) on a business day, or if not
delivered on a business day, on the first business day thereafter and (z) two
business days after being sent by overnight courier. Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.

11.3. Binding Effect, Etc. Except for restrictions on the Transfer of Shares set
forth in other written agreements, plans or documents, and except for other
written agreements dated on or about the date of this Agreement, this Agreement
constitutes the entire agreement of the parties with respect to its subject
matter, supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, no Registration Rights Stockholder or other party hereto may
assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.

11.4. Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

11.5. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

11.6. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

11.7. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Investors
hereto may be corporations, partnerships, limited liability companies or trusts,
each party to this Agreement covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any current or future director,
officer, employee, general or limited partner, member, manager or trustee of any
Investor or of any partner, member, manager, trustee, Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Investor or any current
or future member of any Investor or any current or future director, officer,
employee, partner, member, manager or trustee of any Investor or of any
Affiliate or assignee thereof, as such, for any obligation of any Investor under
this Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

11.8. Aggregation of Shares. All Shares held by an Investor and its Affiliates
and Affiliated Funds shall be aggregated together for purposes of determining
the availability of any rights under Articles II, III and IV. Within any
Principal Investor Group, the Investors may allocate the ability to exercise any
rights under this Agreement in any manner that such Principal Investor Group (by
a Majority in Interest of the Shares held by such Principal Investor Group) sees
fit.

11.9. Obligations of Company, Lowerco, Holdings, LLC and SDS. Each of the
Company, Lowerco, Holdings, LLC and SDS shall be jointly and severally liable
for any payment obligation of any of the Company, Lowerco, Holdings, LLC or SDS
pursuant to this Agreement.

11.10. Expenses of Managers. The Company shall reimburse the Managers and
Manager Designees for the reasonable costs of one counsel retained on behalf of
the Managers and/or Manager Designees with respect to

 

-36-



--------------------------------------------------------------------------------

the Managers and/or Manager Designees exercising or enforcing rights afforded
them under this Agreement, the Stockholders Agreement or the certificates of
incorporation or limited liability company agreement, as applicable, of any of
the Company, Lowerco, Holdings, LLC or SDS.

ARTICLE XII.

GOVERNING LAW

12.1. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

12.2. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 11.2 hereof is
reasonably calculated to give actual notice.

12.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 12.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 12.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

12.4. Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages follow]

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE COMPANY:   SUNGARD CAPITAL CORP.   By:  

*

  Name:   Russell Fradin   Title:   President and Chief Executive Officer
LOWERCO:   SUNGARD CAPITAL CORP. II   By:  

*

  Name:   Russell Fradin   Title:   President and Chief Executive Officer
HOLDINGS:   SUNGARD HOLDING CORP.   By:  

*

  Name:   Russell Fradin   Title:   President and Chief Executive Officer LLC:  
SUNGARD HOLDCO LLC   By:  

*

  Name:   Russell Fradin   Title:   President and Chief Executive Officer SDS:  
SUNGARD DATA SYSTEMS, INC.   By:  

*

  Name:   Russell Fradin   Title:   President and Chief Executive Officer

*  The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Russell Fradin

Russell Fradin

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   SILVER LAKE PARTNERS II, L.P.   By:   Silver Lake
Technology Associates II, L.L.C.,     its general partner   By:  

*

  Name:   Glenn H. Hutchins   Title:   Managing Director   SILVER LAKE
TECHNOLOGY INVESTORS II, L.P.   By:   Silver Lake Technology Associates II,
L.L.C.,     its general partner   By:  

*

  Name:   Glenn H. Hutchins   Title:   Managing Director

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Glenn H. Hutchins

Glenn H. Hutchins

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   BAIN CAPITAL INTEGRAL INVESTORS, LLC   By:   Bain
Capital Investors, LLC,     its administrative member   By:  

*

  Name:   John Connaughton   Title:   Managing Director   BCIP TCV, LLC   By:  
Bain Capital Investors, LLC,     its administrative member   By:  

*

  Name:   John Connaughton   Title:   Managing Director

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ John Connaughton

John Connaughton

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   BLACKSTONE CAPITAL PARTNERS IV L.P.   By:  
Blackstone Management Associates IV L.L.C.,     its General Partner   By:  

*

  Name:   Chinh E. Chu   Title:   Authorized Person   BLACKSTONE CAPITAL
PARTNERS IV-A L.P.   By:   Blackstone Management Associates IV L.L.C.,     its
General Partner   By:  

*

  Name:   Chinh E. Chu   Title:   Authorized Person   BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP IV-A L.P.   By:   Blackstone Management Associates IV
L.L.C.,     its General Partner   By:  

*

  Name:   Chinh E. Chu   Title:   Authorized Person

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Chinh E. Chu

Chinh E. Chu

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   BLACKSTONE PARTICIPATION PARTNERSHIP IV L.P.   By:  
Blackstone Management Associates IV L.L.C.,     its General Partner   By:  

*

  Name:   Chinh E. Chu   Title:   Authorized Person   BLACKSTONE GT
COMMUNICATIONS PARTNERS L.P.   By:   Blackstone Communications Management
Associates I     L.L.C., its General Partner   By:  

*

  Name:   Chinh E. Chu   Title:   Authorized Person   BLACKSTONE FAMILY
COMMUNICATIONS PARTNERSHIP L.P.   By:   Blackstone Communications Management
Associates I     L.L.C., its General Partner   By:  

*

  Name:   Chinh E. Chu   Title:   Authorized Person

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Chinh E. Chu

Chinh E. Chu

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   GS CAPITAL PARTNERS 2000, L.P.   By:   GS Advisors
2000, L.L.C.,     its General Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Vice President   GS CAPITAL PARTNERS 2000
EMPLOYEE FUND, L.P.   By:   GS Employee Funds 2000 GP, L.L.C.     its General
Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Vice President   GS CAPITAL PARTNERS 2000
OFFSHORE, L.P.   By:   GS Advisors 2000, L.L.C.     its General Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Vice President

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Sanjeev Mehra

Sanjeev Mehra

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   GOLDMAN SACHS DIRECT INVESTMENT FUND 2000, L.P.   By:
  GS Employee Funds 2000 GP, L.L.C.     its General Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Vice President   GS CAPITAL PARTNERS 2000
GMBH & CO. BETEILIGUNGS KG   By:   Goldman, Sachs Management GP GmbH     its
General Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Attorney-in-Fact   GS CAPITAL PARTNERS V
FUND, L.P.   By:   GSCP V Advisors, L.L.C.     its General Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Managing Director

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Sanjeev Mehra

Sanjeev Mehra

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.   By:  
GSCP V Offshore Advisors, L.L.C.     its General Partner   By:  

*

  Name:   Sanjeev Mehra   Title:   Managing Director   GS CAPITAL PARTNERS V
GMBH & CO. KG   By:   GS Advisors V L.L.C.     its Managing Limited Partner  
By:  

*

  Name:   Sanjeev Mehra   Title:   Managing Director   GS CAPITAL PARTNERS V
INSTITUTIONAL, L.P.   By:   GS Advisors V, L.L.C.     its General Partner   By:
 

*

  Name:   Sanjeev Mehra   Title:   Managing Director

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Sanjeev Mehra

Sanjeev Mehra

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   KKR MILLENNIUM FUND L.P.   By:   KKR Associates
Millennium L.P.,     its general partner   By:   KKR Millennium GP LLC,     its
general partner   By:  

*

  Name:   James H. Greene, Jr.   Title:   Member   KKR PARTNERS III, L.P.   By:
  KKR GP III LLC,     its general partner   By:  

*

  Name:   James H. Greene, Jr.   Title:   Member

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ James H. Greene, Jr.

James H. Greene, Jr.

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   PROVIDENCE EQUITY PARTNERS V LP   By:   Providence
Equity GP V LP,     its general partner   By:   Providence Equity Partners V
L.L.C.,     its general partner   By:  

*

  Name:   Robert S. Hull   Title:   Chief Financial Officer   PROVIDENCE EQUITY
PARTNERS V-A LP   By:   Providence Equity GP V LP,     its general partner   By:
  Providence Equity Partners V L.L.C.,     its general partner   By:  

*

  Name:   Robert S. Hull   Title:   Chief Financial Officer

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Robert S. Hull

Robert S. Hull

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   TPG PARTNERS IV, L.P.   By:   TPG GenPar IV, L.P.,  
  its general partner   By:   TPG Advisors IV, Inc.,     its general partner  
By:  

*

  Name:   Ronald Cami   Title:   Vice President   T³ PARTNERS II, L.P.   By:  
T³ GenPar II, L.P.,     its general partner   By:   T³ Advisors II, Inc.,    
its general partner   By:  

*

  Name:   Ronald Cami   Title:   Vice President   T³ PARALLEL II, L.P.   By:  
T³ GenPar II, L.P.,     its general partner   By:   T³ Advisors II, Inc.,    
its general partner   By:  

*

  Name:   Ronald Cami   Title:   Vice President

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Ronald Cami

Ronald Cami

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE PRINCIPAL INVESTORS:   TPG SOLAR III LLC   By:   TPG Partners III, L.P.,    
its managing member   By:   TPG GenPar III, L.P.,     its general partner   By:
  TPG Advisors III, Inc.,     its general partner   By:  

*

  Name:   Ronald Cami   Title:   Vice President   TPG SOLAR CO-INVEST LLC   By:
  TPG GenPar IV, L.P.,     its managing member   By:   TPG Advisors IV, Inc.,  
  its general partner   By:  

*

  Name:   Ronald Cami   Title:   Vice President

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Ronald Cami

Ronald Cami

 

[Amended and Restated Participation, Registration Rights and Coordination
Agreement]